Exhibit 10.1

Execution Version

$2,000,000,000

364-DAY CREDIT AGREEMENT

Dated as of September 29, 2016,

among

SPECTRA ENERGY CAPITAL, LLC,

as Borrower,

SPECTRA ENERGY CORP,

as Parent,

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

CITIBANK, N.A.,

as Administrative Agent,

BMO HARRIS BANK N.A.,

as Syndication Agent

and

CITIGROUP GLOBAL MARKETS INC.

and BMO CAPITAL MARKETS CORP.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1       SECTION 1.01.   

Certain Defined Terms

     1       SECTION 1.02.   

Computation of Time Periods

     19       SECTION 1.03.   

Accounting Terms

     19       SECTION 1.04.   

Terms Generally

     19    ARTICLE II REVOLVING ADVANCES AND TERM ADVANCES      20      
SECTION 2.01.   

The Advances

     20       SECTION 2.02.   

Making the Advances

     21       SECTION 2.03.   

[Intentionally Omitted]

     22       SECTION 2.04.   

Fees

     22       SECTION 2.05.   

Termination or Reduction of Commitments

     22       SECTION 2.06.   

Interest on Advances

     23       SECTION 2.07.   

Interest Rate Determination

     24       SECTION 2.08.   

Optional Conversion of Advances

     24       SECTION 2.09.   

Mandatory Payments and Prepayments of Advances

     25       SECTION 2.10.   

Optional Prepayments of Advances

     25       SECTION 2.11.   

Funding Losses

     26       SECTION 2.12.   

Increased Costs

     26       SECTION 2.13.   

Illegality

     27       SECTION 2.14.   

Payments and Computations

     27       SECTION 2.15.   

Taxes

     29       SECTION 2.16.   

Sharing of Payments, Etc.

     33       SECTION 2.17.   

Notes

     33       SECTION 2.18.   

Mitigation Obligations; Replacement of Lenders

     34       SECTION 2.19.   

Defaulting Lenders

     34    ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING      35      
SECTION 3.01.   

Conditions Precedent to Effectiveness

     35       SECTION 3.02.   

Conditions Precedent to Each Revolving Advance

     36    ARTICLE IV REPRESENTATIONS AND WARRANTIES      37       SECTION 4.01.
  

Representations and Warranties

     37    ARTICLE V COVENANTS OF THE BORROWER      39       SECTION 5.01.   

Information

     39       SECTION 5.02.   

Payment of Taxes

     41       SECTION 5.03.   

Maintenance of Property; Insurance

     41       SECTION 5.04.   

Maintenance of Existence

     42   

 

i



--------------------------------------------------------------------------------

   SECTION 5.05.   

Compliance with Laws

     42       SECTION 5.06.   

Books and Records

     42       SECTION 5.07.   

Maintenance of Ownership of Certain Subsidiaries

     42       SECTION 5.08.   

Negative Pledge

     42       SECTION 5.09.   

Consolidations, Mergers and Sales of Assets

     44       SECTION 5.10.   

Use of Proceeds

     45       SECTION 5.11.   

Transactions with Affiliates

     45       SECTION 5.12.   

Indebtedness/Capitalization Ratio

     45       SECTION 5.13.   

Designation of Subsidiaries

     45    ARTICLE VI EVENTS OF DEFAULT      46       SECTION 6.01.   

Events of Default

     46    ARTICLE VII THE AGENT      48       SECTION 7.01.   

Authorization and Action

     48       SECTION 7.02.   

Agent’s Reliance, Etc.

     49       SECTION 7.03.   

Citi and Affiliates

     49       SECTION 7.04.   

Lender Credit Decision

     50       SECTION 7.05.   

Indemnification

     50       SECTION 7.06.   

Successor Agent

     50       SECTION 7.07.   

Syndication Agent and Joint Lead Arrangers

     51       SECTION 7.08.   

Sub-Agents

     51    ARTICLE VIII MISCELLANEOUS      51       SECTION 8.01.   

Amendments, Etc.

     51       SECTION 8.02.   

Notices, Etc.

     52       SECTION 8.03.   

No Waiver: Remedies

     53       SECTION 8.04.   

Costs and Expenses

     53       SECTION 8.05.   

Right of Set-off

     54       SECTION 8.06.   

Binding Effect

     54       SECTION 8.07.   

Assignments and Participations

     55       SECTION 8.08.   

Governing Law; Submission to Jurisdiction

     59       SECTION 8.09.   

Execution in Counterparts; Integration

     59       SECTION 8.10.   

WAIVER OF JURY TRIAL

     59       SECTION 8.11.   

Patriot Act

     59       SECTION 8.12.   

Headings

     59       SECTION 8.13.   

Confidentiality

     60       SECTION 8.14.   

Conversion of Currencies

     61       SECTION 8.15.   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     61   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX GUARANTEE

     62       SECTION 9.01.   

The Guarantee

     62       SECTION 9.02.   

Obligations Unconditional

     62       SECTION 9.03.   

Reinstatement

     63       SECTION 9.04.   

Subrogation

     63       SECTION 9.05.   

Remedies

     63       SECTION 9.06.   

Instrument for the Payment of Money

     64       SECTION 9.07.   

Continuing Guarantee

     64   

 

   Schedules          Schedule 2.01      —       Commitment Schedule    Exhibits
         Exhibit A-1      —       Form of Revolving Advance Note    Exhibit A-2
     —       Form of Term Advance Note    Exhibit B      —       Form of Notice
of Borrowing    Exhibit C      —       Form of Assignment and Acceptance   
Exhibit D-1      —       Form of U.S. Tax Certificate    Exhibit D-2      —   
   Form of U.S. Tax Certificate    Exhibit D-3      —       Form of U.S. Tax
Certificate    Exhibit D-4      —       Form of U.S. Tax Certificate

 

iii



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

Dated as of September 29, 2016

This 364-DAY CREDIT AGREEMENT is entered into as of September 29, 2016, among
SPECTRA ENERGY CAPITAL, LLC, a Delaware limited liability company (the
“Borrower”), SPECTRA ENERGY CORP, a Delaware corporation (“Parent”), the banks,
financial institutions and other institutional lenders listed on the signature
pages hereof (the “Initial Lenders”), and Citibank, N.A. (“Citi”), as
administrative agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of the property or assets
(including Equity Securities of any Person but excluding capital expenditures or
acquisitions of inventory or supplies in the ordinary course of business) of, or
of a business unit or division of, another Person or at least a majority of the
Voting Stock of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance), as the case may be.

“Affiliate” means, as to any Person (the “specified Person”) (a) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (b) any Person (other than the
specified Person or a Subsidiary of the specified Person) that is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, Affiliate means an Affiliate of the Borrower.

“Agent” means Citi in its capacity as administrative agent for the Lenders under
this Agreement, or any successor administrative agent appointed pursuant to
Section 7.06.

 

1



--------------------------------------------------------------------------------

“Agent Fee Letter” means that certain letter agreement from Citi to the
Borrower, dated September 6, 2016, concerning certain fees to be paid by the
Borrower in connection with this Agreement, as the same may be amended,
supplemented or replaced from time to time.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank, N.A. with its office at New Castle, Delaware, ABA/Routing
No. 021000089, Account No. 36852248, Account Name Medium Term Finance,
Attention: Myles Khoury, or such other account of the Agent as the Agent shall
designate in writing to the Borrower in accordance with Section 8.02.

“Agreement” means this 364-Day Credit Agreement, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Agreement Currency” has the meaning assigned to such term in Section 8.14(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
governmental authority that are applicable to the Parent, the Borrower or any of
its Subsidiaries from time to time concerning or relating to bribery, money
laundering, or corruption, including, without limitation, the United States
Foreign Corrupt Practices Act of 1977, as amended from time to time.

“Applicable Creditor” has the meaning assigned to such term in Section 8.14(b).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, with respect to any Eurodollar Rate
Advance or Base Rate Advance, as the case may be, the applicable percentage per
annum set forth below under the captions “Eurodollar Margin” or “Base Rate
Margin”, as the case may be, in each case determined by reference to the Public
Debt Rating in effect on such date:

 

Level

  

Public Debt Rating

(S&P/Moody’s/Fitch)

   Eurodollar
Margin     Base Rate
Margin   Level 1   

A-/A3/A-

     1.170 %      0.170 %  Level 2   

BBB+/Baa1/BBB+

     1.275 %      0.275 %  Level 3   

BBB/Baa2/BBB

     1.375 %      0.375 %  Level 4   

BBB-/Baa3/ BBB-

     1.600 %      0.600 %  Level 5   

< BBB-/Baa3 /BBB-

     1.800 %      0.800 % 

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date, a percentage per annum set forth
below under the caption “Applicable Percentage”, determined by reference to the
Public Debt Rating in effect on such date:

 

Level

  

Public Debt Rating

(S&P/Moody’s/Fitch)

   Applicable
Percentage   Level 1   

A-/A3/A-

     0.080 %  Level 2   

BBB+/Baa1/BBB+

     0.100 %  Level 3   

BBB/Baa2/BBB

     0.125 %  Level 4   

BBB-/Baa3/ BBB-

     0.150 %  Level 5   

< BBB-/Baa3 /BBB-

     0.200 % 

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Approved Officer” means the president, a vice president, the chief executive
officer, the chief financial officer, the treasurer, an assistant treasurer or
the controller of the Borrower or such other representative of the Borrower as
may be designated by any one of the foregoing with the consent of the Agent,
such consent not to be unreasonably withheld, conditioned or delayed.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Agent, in substantially the form of
Exhibit C hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person has become or
is insolvent or such Person becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity), or, in the good faith
determination of the

 

3



--------------------------------------------------------------------------------

Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by any
governmental authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a fluctuating interest rate per annum, which
rate per annum shall be equal to the highest of:

(a) the Prime Rate for such day;

(b) 1/2 of one percent (0.50%) per annum above the Federal Funds Rate for such
day; and

(c) one percent (1.0%) per annum above the Eurodollar Rate (without giving
effect to clause (b) of the definition thereof) for a one-month Interest Period
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day).

“Base Rate Advance” means a Revolving Advance (or, if the Term Conversion has
occurred, a Term Advance) bearing interest as provided in Section 2.06(a)(i).

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrowing” means Advances of the same Type, made, converted or continued on the
same date and, in respect of Eurodollar Rate Advances, having a single Interest
Period.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by law to
remain closed and, if the applicable Business Day relates to any Eurodollar Rate
Advances, any day on which commercial banks are open for dealings in deposits
denominated in dollars in the London interbank market.

“Cash Collateral” means, each of the following instruments and securities to the
extent having maturities (for purposes of this definition, “maturities” shall
mean (i) weighted average life for asset-backed securities, mortgage-backed
securities, commercial mortgage-backed securities and collateralized mortgage
obligations, and the next reset date for auction rate securities and (ii) with
respect to mutual funds, the weighted average maturity of the investments it
owns) not greater than 180 days from the date of acquisition thereof:

(a) cash;

 

4



--------------------------------------------------------------------------------

(b) investments in money market mutual funds that are registered with the United
States Securities and Exchange Commission and subject to Rule 2a-7 of the
Investment Company Act of 1940, as amended, and have a net asset value of 1.0,
provided, that in the event due to a Change in Law with respect to Rule 2a-7
such Rule 2a-7 ceases to require such funds to have a net asset value of 1.0,
such funds shall comply with such alternate requirements as such Rule 2a-7 as
revised may require;

(c) U.S. Treasury Notes;

(d) direct obligations of the United States and other obligations whose
principal and interest is fully guaranteed by the United States;

(e) money market instruments (including, but not limited to, commercial paper,
banker’s acceptances, time deposits and certificates of deposits), other than
such instruments issued by Lenders or Affiliates of Lenders, rated A-1 by S&P,
P-1 by Moody’s or F-1 by Fitch at the time of purchase;

(f) obligations of corporations or other business entities (excluding structured
obligations and obligations of Lenders or any Affiliates of Lenders) rated AAA
by S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase;

(g) repurchase obligations that are collateralized no less than 100% (and, to
the extent commercially available, not less than 102%) of market value
(including accrued interest) by obligations of the United States government or
one of its sponsored enterprises or agencies;

(h) municipal obligations issued by any state of the United States of America or
any municipality or other political subdivision of any such state rated AAA by
S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase; and

(i) shares in bond mutual funds that are registered under the Investment Company
Act of 1940, as amended, that invest solely in the items set forth in
(a)-(h) above and rated AAA by S&P, Aaa by Moody’s or AAA by Fitch at the time
of purchase.

Notwithstanding the above, at the time of purchase, no one issuer will be more
than $30,000,000 of the value of the Cash Collateral. This rule excludes direct
obligations of the United States, United States sponsored agencies and
enterprises, money market funds, repurchase agreements and securities that have
an effective maturity no longer than the next Business Day. United States
sponsored agencies and enterprises are limited to the greater of $100,000,000 or
40% of the value of the Cash Collateral at time of purchase, per issuer.

In addition, (i) with respect to the Maritimes Debt, “Cash Collateral” shall
include “Permitted Investments”, as defined in the Maritimes Trust Indenture, as
in effect on the Effective Date and (ii) with respect to any Incremental Term
Loans, “Cash Collateral” must be held in a Cash Collateral Account (as defined
in the MLP Credit Agreement as in effect on the date hereof) and subject to a
first priority perfected security interest in favor of the administrative agent
under the MLP Credit Agreement, on behalf of the applicable Class of Incremental
Term Lenders (each, as defined in the MLP Credit Agreement as in effect on the
date hereof). For

 

5



--------------------------------------------------------------------------------

purposes of calculating the amount of Cash Collateral on deposit in any Cash
Collateral Account under the MLP Credit Agreement, Cash Collateral of an issuer
that exceeds the $30,000,000 or the greater of $100,000,000 or 40% thresholds
set forth above shall be excluded from such calculation.

“Cash Collateralized Term Loans” means, collectively, (a) any term loans made to
Parent or any of its Consolidated Subsidiaries that are at least 100% secured by
Permitted Cash Collateral, (b) that portion of the Maritimes Debt that is 100%
secured by Permitted Cash Collateral and (c) any Incremental Term Loans made
under and pursuant to the terms of the MLP Credit Agreement.

“Citi” has the meaning set forth in the introductory paragraph to this
Agreement.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of (a) the adoption of any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any governmental authority or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any corporation controlling such Lender, if any)
with any request, guideline or directive (whether or not having the force of
law) of any central bank or other governmental authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means the occurrence of any of the events specified in
Section 6.01(g).

“Commitment” has the meaning specified in Section 2.01.

“Consolidated Capitalization” means, at any date, the sum of (a) Consolidated
Indebtedness, (b) consolidated members equity as would appear on a consolidated
balance sheet of Parent and the Consolidated Subsidiaries prepared in accordance
with GAAP, (c) the aggregate liquidation preference of preferred member or other
similar preferred or priority Equity Securities (other than preferred member or
other similar preferred or priority Equity Securities subject to mandatory
redemption or repurchase) of Parent and the Consolidated Subsidiaries upon
involuntary liquidation, (d) without duplication of the amount, if any, of
Hybrid Securities included in Consolidated Indebtedness by virtue of the proviso
in the definition of such term, the aggregate outstanding amount of all Hybrid
Securities of Parent and the Consolidated Subsidiaries and (e) non-controlling
interests as would appear on a consolidated balance sheet of Parent and the
Consolidated Subsidiaries prepared in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Indebtedness” means, as of any date, all Indebtedness of Parent
and the Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP plus, without duplication, all Indebtedness described in
clause (e) of the definition thereof, but excluding the aggregate principal
amount of all Cash Collateralized Term Loans; provided, that solely for purposes
of this definition Hybrid Securities shall constitute Indebtedness only to the
extent, if any, that the amount thereof that appears on a consolidated balance
sheet of Parent and the Consolidated Subsidiaries exceeds 15% of Consolidated
Capitalization.

“Consolidated Net Tangible Assets” means, as of any date, Consolidated Tangible
Assets at such date minus all consolidated current liabilities of Parent and the
Consolidated Subsidiaries at such date determined on a consolidated basis in
accordance with GAAP.

“Consolidated Subsidiaries” means Borrower and each Restricted Subsidiary of the
Borrower.

“Consolidated Tangible Assets” means, as of any date, the consolidated assets of
Parent and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, and after deducting therefrom
(a) the net book value of all assets that would be classified as intangibles
under GAAP (including, without limitation, goodwill, organizational expenses,
trademarks, trade names, copyrights, patents, licenses and any rights in any
thereof) and (b) any prepaid expenses, deferred charges and unamortized debt
discount and expense, each such item determined in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, at any time, any Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund all or
any portion of its Advances or (ii) pay over to any Lender Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including any particular
Default, if applicable) has not been satisfied, (b) has notified the Borrower or
any Lender Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including any particular Default, if
applicable) to funding an Advance under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Advances, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Agent or the Borrower’s receipt of
such certification in form and substance satisfactory to it, the Agent and the
Borrower, or (d) has, or has a Lender Parent that has, become the subject of
(x) a Bankruptcy Event or (y) a Bail-in Action. Any determination by the Agent
that a Lender is a Defaulting Lender under clauses (a) through (d) above shall
be conclusive and binding absent manifest error.

 

7



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, in each case, relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, would (at the applicable time) be deemed as a single
employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, (a) the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Bloomberg screen that displays such rate (or, in the event such rate does not
appear on a Bloomberg page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion; in each case the “Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the
Eurodollar Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement, divided by (b) one minus the Eurodollar Rate
Reserve Percentage.

“Eurodollar Rate Advance” means a Revolving Advance (or, if the Term Conversion
has occurred, a Term Advance) bearing interest as provided in
Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any

 

9



--------------------------------------------------------------------------------

successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Rate Advances is determined)
having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess” has the meaning specified in Section 2.09(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreement between the United States and another country to
implement such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices officially adopted by a government or
governmental authority pursuant to such intergovernmental agreement. For the
avoidance of doubt, Section 1.04(f) shall not apply for purposes of this
definition.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means, (i) the Agent Fee Letter and (ii) that certain letter
agreement from Citi, Citigroup Global Markets Inc., Bank of Montreal and BMO
Capital Markets Corp. to the Borrower, dated September 6, 2016.

“Fitch” means Fitch, Inc. or any successor to the rating agency business
thereof.

“Foreign Lender” has the meaning specified in Section 2.15(g).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Guaranteed Obligations” has the meaning specified in Section 9.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

10



--------------------------------------------------------------------------------

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Parent or
any Consolidated Subsidiary, or any business trusts, limited liability
companies, limited partnerships or similar entities (i) substantially all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more wholly owned Subsidiaries) at all
times by Parent or any of the Consolidated Subsidiaries, (ii) that have been
formed for the purpose of issuing hybrid securities or deferrable interest
subordinated debt, and (iii) substantially all the assets of which consist of
(A) subordinated debt of Parent or a Consolidated Subsidiary, and (B) payments
made from time to time on the subordinated debt.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of Eurodollar Rate.

“Incremental Term Loans” has the meaning assigned to such term in the MLP Credit
Agreement as in effect on the date hereof.

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired, (d) all
indebtedness under leases which shall have been or should be, in accordance with
GAAP as in effect on December 31, 2015, recorded as capital leases in respect of
which such Person is liable as lessee, (e) the face amount of all outstanding
letters of credit issued for the account of such Person that support obligations
that constitute Indebtedness (provided that the amount of such letter of credit
included in Indebtedness shall not exceed the amount of the Indebtedness being
supported) and, without duplication, the unreimbursed amount of all drafts drawn
under letters of credit issued for the account of such Person, (f) indebtedness
secured by any Lien on property or assets of such Person, whether or not assumed
(but in any event not exceeding the fair market value of such property or
assets), (g) all direct guarantees of Indebtedness referred to above of another
Person, (h) all amounts payable in connection with Hybrid Securities or
mandatory redemptions or repurchases of preferred stock or member interests or
other preferred or priority Equity Securities, and (i) any obligations of such
Person (in the nature of principal or interest) in respect of acceptances or
similar obligations issued or created for the account of such Person.

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Ineligible Assignee” has the meaning specified in Section 8.07(a).

“Information” has the meaning specified in Section 8.13(a).

“Information Memorandum” means the Confidential Information Memorandum, dated
September 2016, relating to the Borrower and the transactions contemplated by
this Agreement.

 

11



--------------------------------------------------------------------------------

“Initial Lenders” has the meaning set forth in the introductory paragraph to
this Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months (or, with
the consent of each Lender, such other periods), as the Borrower may, upon
notice received by the Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
the Screen Rate is available) that is shorter than the Impacted Interest Period;
and (b) the Screen Rate for the shortest period (for which the Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Equity Securities of another Person, (b) an Acquisition or
(c) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person.

 

12



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means Citigroup Global Markets Inc. and BMO Capital
Markets Corp.

“Judgment Currency” has the meaning assigned to such term in Section 8.14(b).

“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Agent or any other Lender.

“Lenders” means the Initial Lenders and each Person that shall become a lender
hereunder pursuant to an Assignment and Acceptance, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Acceptance.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Maritimes” means Maritimes & Northeast Pipeline Limited Partnership, a limited
partnership organized under the laws of New Brunswick, Canada.

“Maritimes Debt” means the Indebtedness owed by Maritimes pursuant to the
Maritimes Trust Indenture.

“Maritimes Trust Indenture” means the Trust Indenture, dated as of June 30,
1999, between Maritimes and The Trust Company of Bank of Montreal, a trust
company incorporated under the laws of Canada, in its capacity as the note
trustee (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the Effective Date and as in effect on the Effective Date).

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) the legality, validity or enforceability
of this Agreement or any Note.

“Material Plan” has the meaning specified in Section 6.01(h).

“Material Restricted Subsidiary” means at any time any Restricted Subsidiary
that is a Material Subsidiary.

 

13



--------------------------------------------------------------------------------

“Material Subsidiary” means at any time any Subsidiary that is a significant
subsidiary (as such term is defined on the Effective Date in Regulation S-X of
the Securities and Exchange Commission (17 CFR 210.1-02(w)), but treating all
references to the “registrant” therein as references to the Borrower.

“MLP” means Spectra Energy Partners LP, a Delaware limited partnership.

“MLP Asset Transfer” means any contribution or other disposition of property or
assets (including Equity Securities of any Person) by Parent, the Borrower or
any Restricted Subsidiary to the MLP or one or more MLP Subsidiaries.

“MLP Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of November 1, 2013, as amended, restated, supplemented or otherwise modified
from time to time, among the MLP, the lenders and issuing banks party thereto
and Citi, as administrative agent.

“MLP GP” means either or both of the sole general partner of the MLP and the
general partner of the general partner of the MLP.

“MLP Subsidiary” means a Subsidiary of the MLP.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 8.01, and that has been consented to by
the Required Lenders.

“Note” means a Revolving Advance Note or Term Advance Note, as the context may
apply. “Notes” means collectively, the Revolving Advance Notes and the Term
Advance Notes.

“Notice of Borrowing” means a written notice (by facsimile or an email with an
attached .pdf of the Notice of Borrowing) or telephonic notice (confirmed by the
Borrower immediately in writing) of (a) a Borrowing of Revolving Advances
pursuant to Section 2.02(a), or (b) the Term Conversion pursuant to
Section 2.01(b), which, in each case, shall be substantially in the form of
Exhibit B or otherwise include the information requested in such form.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

“Parent Officer” means the president, a vice president, the chief executive
officer, the chief financial officer, the treasurer, an assistant treasurer or
the controller of Parent or such other representative of Parent as may be
designated by any of the foregoing with the consent of the Agent.

 

14



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 8.07(e).

“Participant Register” has the meaning specified in Section 8.07(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted MLP Asset Transfer” means any MLP Asset Transfer after the Effective
Date, provided that all such MLP Asset Transfers, taken in the aggregate and not
individually, are on terms and conditions reasonably fair in all material
respects to the Borrower and its Restricted Subsidiaries in the good faith
judgment of the Borrower.

“Permitted Cash Collateral” means (a) Cash Collateral and (b) such other
short-term, highly liquid Investments and other debt instruments and debt
securities that are both (i) readily convertible to known amounts of cash and
(ii) so near their maturity that they present insignificant risk of decreases in
value because of changes in interest rates.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means at any time an “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 430 (or predecessor statute thereto) of
the Internal Revenue Code, and (a) is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions, and (b) to which a member of
the ERISA Group (i) is then making or accruing an obligation to make
contributions or (ii) has within the preceding five plan years made
contributions or accrued an obligation to make such contributions.

“Prime Rate” means the rate of interest publicly announced by Citi in New York
City from time to time as its prime rate. Each change in the Prime Rate shall be
effective from and including the day such change is publicly announced.

“Pro Rata Share” means, with respect to any Lender, (i) if the Term Conversion
has not occurred, the percentage of the aggregate Commitments represented by
such Lender’s Commitment; provided that in the case of Section 2.19 when a
Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment (or if the Commitments have terminated
or expired (other than with respect to the Term Conversion) the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination), or (ii) if the Term
Conversion has occurred, the percentage of the aggregate outstanding principal
amount of Term Advances represented by the outstanding principal amount of Term
Advances owing to such Lender (or if the Term Advances have been repaid in full,
the Term Advances most recently outstanding, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination).

 

15



--------------------------------------------------------------------------------

“Proposed Merger” means the proposed merger of Enbridge Inc. (or any Subsidiary
thereof) and the Parent pursuant to that certain Agreement and Plan of Merger
dated as of September 5, 2016, as amended, restated, supplemented or otherwise
modified from time to time, among the Parent, Enbridge Inc. and Sand Merger Sub,
Inc.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by Fitch, S&P or Moody’s, as the case may be, for all
non-credit enhanced long-term senior unsecured debt issued by the Borrower. If
only one Public Debt Rating is available, such available Public Debt Rating will
govern. If at any time there is more than one Public Debt Rating and such Public
Debt Ratings are different (i) if three Public Debt Ratings are available,
either (a) the majority Public Debt Rating will govern, if two Public Debt
Ratings are the same, or (b) the middle Public Debt Rating will govern, if all
three Public Debt Ratings differ, and (ii) if only two Public Debt Ratings are
available, the higher Public Debt Rating will govern, unless there is more than
one level between the Public Debt Ratings and then the level one below the
higher Public Debt Rating (lower pricing) will apply. If any rating established
or deemed to have been established by Fitch, S&P or Moody’s shall be changed
(other than as a result of a change in the rating system of Fitch, Moody’s or
S&P), such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change.

If the rating system of Fitch, S&P or Moody’s shall change, the Borrower and the
Lenders shall negotiate in good faith to amend this definition of “Public Debt
Rating” to reflect such changed rating system and, pending the effectiveness of
any such amendment, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the Public Debt Rating most recently in effect prior
to such change.

If the Borrower shall at any time fail to have in effect a Public Debt Rating,
the Borrower shall seek and obtain, within thirty (30) days after the Public
Debt Ratings first cease to be in effect, a corporate credit rating or a bank
loan rating from Fitch, S&P and/or Moody’s (or, if neither Fitch, S&P nor
Moody’s issues such types of ratings or ratings comparable thereto, from another
nationally recognized rating agency approved by each of the Borrower and the
Agent), and from and after the date on which such corporate credit rating or
bank loan rating is obtained until such time (if any) that a Public Debt Rating
becomes effective again, the Applicable Margin and the Applicable Percentage
shall be based on such corporate credit or bank loan rating or ratings in the
same manner as provided herein with respect to the Public Debt Ratings (with
Level 5 being the Applicable Margin and the Applicable Percentage in effect from
the time the Public Debt Ratings cease to be in effect until the earlier of
(x) the date on which any such corporate credit rating or bank loan rating is
obtained and (y) the date on which a Public Debt Rating becomes effective
again).

“Register” has the meaning specified in Section 8.07(d).

 

16



--------------------------------------------------------------------------------

“Required Lenders” means at any time (i) prior to the occurrence of the Term
Conversion, Lenders having Commitments (disregarding any Defaulting Lender’s
Commitment) representing more than 50% of the aggregate Commitments of all
Lenders (or if the Commitments have terminated or expired (other than with
respect to the Term Conversion) the Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination) and (ii) after the occurrence of the Term Conversion,
Lenders having more than 50% of the aggregate outstanding principal amount of
Term Advances (or if the Term Advances have been repaid in full, the Term
Advances most recently outstanding, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination).

“Restricted Subsidiary” means all Subsidiaries of the Borrower other than
Unrestricted Subsidiaries.

“Revolving Advance” has the meaning specified in Section 2.01(a).

“Revolving Advance Note” means a promissory note of the Borrower payable to any
Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Advances made by such Lender.

“Revolving Credit Termination Date” means the date that is the earlier of
(i) 364 days from the Effective Date, or, if such date is a non-Business Day,
the immediately preceding Business Day from the date that is 364 days from the
Effective Date, and (ii) the date of termination in whole of the Commitments
pursuant to Sections 2.05, 2.09 or 6.01.

“S&P” means S&P Global Ratings Inc., a division of The McGraw-Hill Companies,
Inc. or any successor to the rating agency business thereof.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, and, in each case to the extent applicable, the United Nations Security
Council, the European Union, any European Union member state or the Government
of Canada, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) in each case
to the extent applicable, the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or the Government of Canada.

“Screen Rate” has the meaning assigned to such term in the definition of
Eurodollar Rate.

 

17



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Super-Majority Lenders” means at any time (i) prior to the occurrence of the
Term Conversion, Lenders having Commitments (disregarding any Defaulting
Lender’s Commitment) representing more than 66-2/3% of the aggregate Commitments
of all Lenders (or if the Commitments have terminated or expired (other than
with respect to the Term Conversion) the Commitments most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination) and (ii) after the occurrence of the Term
Conversion, Lenders having more than 66-2/3% of the aggregate outstanding
principal amount of Term Advances (or if the Term Advances have been repaid in
full, the Term Advances most recently outstanding, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination).

“Taxes” has the meaning specified in Section 2.15(a).

“Term Advance” has the meaning specified in Section 2.01(b).

“Term Advance Note” means a promissory note of the Borrower payable to any
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the Term
Advances made by such Lender.

“Term Conversion” has the meaning specified in Section 2.01(b).

“Term Conversion Date” has the meaning specified in Section 2.01(b).

“Term Conversion Fee” has the meaning specified in Section 2.04(b).

“Termination Date” means the Revolving Credit Termination Date, provided, that,
if the Term Conversion has occurred, the Termination Date shall be the date that
is the earlier of (y) one year after the Term Conversion Date, or, if such date
is a non-Business Day, the immediately preceding Business Day from the date that
is one year after the Term Conversion Date and (z) the date all outstanding Term
Advances are required to be repaid or prepaid in whole pursuant to the terms of
this Agreement.

“Type” has the meaning specified in the definition of Advance.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan.

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Board of
Managers of the Borrower as an Unrestricted Subsidiary pursuant to Section 5.13
subsequent to the date hereof and (b) any Subsidiary of an Unrestricted
Subsidiary; provided, that neither the MLP nor the MLP GP may be an Unrestricted
Subsidiary.

 

18



--------------------------------------------------------------------------------

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Borrower, the Parent and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to be applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Restricted Subsidiaries delivered to the
Lenders any provision hereof to eliminate the effect of any change occurring
after the date hereof in GAAP or in the application thereof on the operation of
such provision, or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision shall
have been amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent, the Borrower or any Subsidiary at
“fair value”, as defined therein.

SECTION 1.04. Terms Generally. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth

 

19



--------------------------------------------------------------------------------

herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) references to any statute or regulatory provision shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulatory provision.

ARTICLE II

REVOLVING ADVANCES AND TERM ADVANCES

SECTION 2.01. The Advances.

(a) Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make one or more loans (each, a “Revolving Advance”) to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Revolving Credit Termination Date in an aggregate amount not to exceed
at any time outstanding the amount set forth opposite such Lender’s name on
Schedule 2.01 or, if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(d), as such amount may be reduced pursuant to Section 2.05 (such
Lender’s “Commitment”). Each Borrowing of Revolving Advances shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Revolving Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Commitment, the Borrower may borrow under
this Section 2.01, prepay pursuant to Section 2.10 and reborrow under this
Section 2.01. The aggregate amount of the Commitments on the Effective Date is
$2,000,000,000.

(b) As of the Revolving Credit Termination Date, the Borrower shall have the
option to convert (the “Term Conversion”) all outstanding Revolving Advances to
term loans (each, a “Term Advance”) in the same principal amount outstanding as
the Revolving Advances outstanding as of the Revolving Credit Termination Date
(the date on which the Term Conversion occurs being referred to herein as the
“Term Conversion Date”); provided, however, that any such conversion shall not
be effective unless the following conditions are satisfied: (i) the Borrower
shall have provided to the Agent a Notice of Borrowing with respect to the Term
Conversion at least ten Business Days prior to the Term Conversion Date; and
(ii) the Borrower shall have paid all fees and expenses then due hereunder,
including the Term Conversion Fee, for the ratable account of the Lenders. Term
Advances may be Base Rate Advances or Eurodollar Rate Advances, as further
provided herein. The Term Advances may be prepaid in whole or in part prior the
Termination Date without penalty or premium (subject to Section 2.11). Once
repaid or prepaid, Term Advances may not be reborrowed.

 

20



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances.

(a) Notice of Borrowing in respect of Revolving Advances. Each Borrowing of
Revolving Advances pursuant to Section 2.01(a) shall be made on notice pursuant
to a Notice of Borrowing, given not later than 12:00 P.M. (New York City time)
on the third Business Day prior to the date of the proposed Borrowing in the
case of a Borrowing consisting of Eurodollar Rate Advances, or on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower to the Agent, which shall give to each Lender prompt
notice thereof. Each Notice of Borrowing in respect of Revolving Advances shall
specify the requested (i) date of such Borrowing, (ii) Type of Revolving
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Revolving Advance. Each Lender shall,
before 2:00 P.M. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s Pro Rata Share of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Agent’s address referred to in Section 8.02.

(b) Certain Limitations in respect of all Eurodollar Advances. Anything in this
Agreement to the contrary notwithstanding, (i) the Borrower may not select
Eurodollar Rate Advances for any Borrowing if the obligation of the Lenders to
make Eurodollar Rate Advances shall then be suspended pursuant to Section 2.07
or 2.13, and (ii) the Eurodollar Rate Advances may not be outstanding as part of
more than ten separate Borrowings.

(c) Indemnity for Failure to Satisfy Conditions. Each Notice of Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions to such Borrowing, including, without limitation, any loss
(other than loss of anticipated profits), cost or expense incurred by such
Lender by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(d) Agent’s Right to Reimbursement with Interest. Unless the Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Agent such Lender’s Pro Rata Share of such
Borrowing, the Agent may assume that such Lender has made such Pro Rata Share
available to the Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such Pro Rata Share available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available by the Agent to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances comprising

 

21



--------------------------------------------------------------------------------

such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Agent or the Borrower may have against any Lender as a result of a default
hereunder by such Lender.

(e) Each Lender Individually Responsible. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

SECTION 2.03. [Intentionally Omitted].

SECTION 2.04. Fees.

(a) Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee (i) prior to the occurrence of the Term Conversion,
on the average daily amount of such Lender’s Commitment (whether used or unused)
from the Effective Date in the case of each Initial Lender, and from the later
of the Effective Date and the date it became a Lender in the case of each other
Lender, until the earlier of the date such Lender ceases to be a Lender under
this Agreement and the Revolving Credit Termination Date, and (ii) from and
after the occurrence of the Term Conversion, on the average daily amount of the
Term Advances owed by Borrower to such Lender from the later of the Term
Conversion Date and the date it became a Lender, until the earlier of the date
such Lender ceases to be a Lender under this Agreement and the Termination Date,
in each case of the above clauses (i) and (ii), at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing
December 31, 2016, and on the Termination Date.

(b) Term Conversion Fee. If the Borrower exercises its option to consummate the
Term Conversion pursuant to Section 2.01(b), then on the Term Conversion Date,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each Lender, an amount (the “Term Conversion Fee”) equal to the product of
(i) 1.00% multiplied by (ii) the aggregate outstanding principal amount of the
Revolving Advances that are being converted to Term Advances as of such date.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account the
fees specified in the Agent Fee Letter.

SECTION 2.05. Termination or Reduction of Commitments.

(a) Termination Date. Unless previously terminated (including, without
limitation, pursuant to Section 2.09(c)), the Commitments shall terminate on the
Revolving Credit Termination Date.

 

22



--------------------------------------------------------------------------------

(b) Optional Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is at least $10,000,000 and
integral multiples of $1,000,000 in excess thereof and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Revolving Advances in accordance with Section 2.10,
the aggregate outstanding principal amount of Revolving Advances would exceed
the aggregate Commitments.

(c) Notice of Termination or Reduction. The Borrower shall notify the Agent of
any election to terminate or reduce the Commitments under Section 2.05(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.05(c) shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of one or more events, including, without
limitation, the consummation of the Proposed Merger or the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
(based upon their Pro Rata Shares) among the Lenders in accordance with their
respective Commitments.

SECTION 2.06. Interest on Advances.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period, and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Advance or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, payable on demand, for each day from and

 

23



--------------------------------------------------------------------------------

including the date payment thereof was due to but excluding the date of actual
payment, at a rate per annum equal to (i) in the case of overdue principal of
any Advance, 2% plus the rate otherwise applicable to such Advance as provided
in Section 2.06(a) or (ii) in the case of any overdue interest, fees and other
amounts, 2% plus the rate applicable to Base Rate Advances as provided in clause
(a)(i) of this Section.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Agent shall give notice to the
Borrower and Lenders of the applicable Interest Period and the applicable
interest rate determined by the Agent for purposes of clause (a)(i) or (a)(ii)
above.

SECTION 2.07. Interest Rate Determination.

(a) Eurodollar Rate Inadequate. If, with respect to any Eurodollar Rate
Advances, the Super-Majority Lenders notify the Agent that the Eurodollar Rate
for any Interest Period for such Advances will not adequately reflect the cost
to such Super-Majority Lenders of making, funding or maintaining their
respective Eurodollar Rate Advances for such Interest Period, the Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (i) each Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance, and (ii) the obligation of
the Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall
be suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(b) Failure of Borrower to Select Type or Interest Period. If the Borrower fails
to specify a Type of Advance in a Notice of Borrowing, or if the Borrower fails
to give a timely notice requesting a Conversion or continuation of any
Eurodollar Rate Advance, then the applicable Advances shall be made as, or
Converted to, Base Rate Advances. Any such automatic Conversion to Base Rate
Advances shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Advance. If the Borrower
shall fail to select the duration of any Interest Period for any Eurodollar Rate
Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Agent will forthwith so notify the
Borrower and the Lenders and such Advances will automatically, on the last day
of the then existing Interest Period therefor, be deemed to be Eurodollar Rate
Advances with a one-month Interest Period.

(c) Conversion Due to Event of Default. Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

SECTION 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 12:00 P.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion for
Conversions into

 

24



--------------------------------------------------------------------------------

Eurodollar Rate Advances and on the date of the proposed Conversion for
conversions into Base Rate Advances and subject to the provisions of Sections
2.07 and 2.13, Convert all Advances of one Type comprising the same Borrowing
into Advances of the other Type; provided, however, that any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, any Conversion of
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.01, and no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Eurodollar Rate Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower.

SECTION 2.09. Mandatory Payments and Prepayments of Advances.

(a) Termination Date. On the Termination Date, the Borrower shall repay to the
Agent for the ratable account of the Lenders the aggregate principal amount of
all Advances then outstanding, together with accrued interest thereon to the
date of payment.

(b) Outstanding Advances in Excess of Commitments. At any time that the
aggregate principal amount of Revolving Advances outstanding exceeds the
aggregate Commitments (an “Excess”), the Borrower shall immediately prepay to
the Agent for the ratable account of the Lenders, in whole or in part, a
principal amount of Revolving Advances comprising part of the same Borrowing(s)
selected by the Borrower that will eliminate the Excess, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 2.11.

(c) Change of Control. Upon the occurrence of any merger, Acquisition,
consolidation or similar transaction resulting in a Change of Control, on the
date of the occurrence of such Change of Control (i) the Commitments under this
Agreement shall terminate and (ii) the Borrower shall repay all Advances then
outstanding, together with accrued interest thereon to the date of payment.
Notwithstanding anything herein to the contrary, the consummation of the
Proposed Merger shall constitute a Change of Control.

SECTION 2.10. Optional Prepayments of Advances. The Borrower may, upon at least
two Business Days’ notice (in the case of Eurodollar Rate Advances) or upon
notice (in the case of Base Rate Advances) given on the date of such prepayment,
in each case received not later than 12:00 P.M. (New York City time) on such
date to the Agent stating the proposed date and aggregate principal amount of
the prepayment, which notice shall be irrevocable, and if such notice is given
the Borrower shall, prepay for the ratable account of the Lenders, in whole or
in part, the outstanding principal amount of the Advances comprising part of the
same Borrowing(s), together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, that a notice of prepayment of all
outstanding Advances may state that such notice is conditioned upon the
occurrence of one or more events, including, without limitation, the
consummation of the Proposed Merger or the effectiveness of other credit

 

25



--------------------------------------------------------------------------------

facilities, in which case such notice may be revoked by the Borrower (by notice
to the Agent on or prior to the specified effective date) if such condition is
not satisfied; provided further, however, that (x) each partial prepayment shall
be in an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 2.11.

SECTION 2.11. Funding Losses. If the Borrower makes any payment of principal
with respect to any Eurodollar Rate Advance or any Eurodollar Rate Advance is
Converted to a Base Rate Advance or continued as a Eurodollar Rate Advance for a
new Interest Period (pursuant to Article II or VI or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or if the Borrower
fails (for a reason other than the failure of a Lender to make an Advance) to
borrow, prepay (except as otherwise permitted hereunder), Convert or continue
any Eurodollar Rate Advance after notice has been given to any Lender in
accordance with Section 2.02(a), 2.08 or 2.10 or pursuant to the terms of the
definition of “Interest Period,” the Borrower shall reimburse each Lender within
15 days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective participant in the related Advance), including (without
limitation) any actual loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of anticipated profits and
margin for the period after any such payment or Conversion or failure to borrow,
prepay, Convert or continue; provided that such Lender shall have delivered to
the Borrower a certificate setting forth in reasonable detail the calculation of
the amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

SECTION 2.12. Increased Costs.

(a) General. If, due to any Change in Law, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) and (ii) changes in the basis of taxation of any
taxes described in Section 2.15(a)(i) or (ii)), then the Borrower shall from
time to time, upon written notice and written demand by such Lender (with a copy
of such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost,
such increased cost to be determined by such Lender using its customary methods
therefor (and, if such Lender uses from time to time more than one such method,
the method chosen for application hereunder shall be that method which most
accurately determines such increased cost); provided that no such amount shall
be payable with respect to any period commencing more than 150 days prior to the
date such Lender first notifies the Borrower of its intention to demand
compensation hereunder. A certificate as to the amount of such increased cost
(demonstrating in reasonable detail, the calculations used by such Lender to
determine such estimated increased cost), submitted to the Borrower and the
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

(b) Capital Adequacy. If any Lender reasonably determines that any Change in Law
affecting such Lender or any corporation controlling such Lender, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or the capital of any
corporation controlling such Lender, if any, as a

 

26



--------------------------------------------------------------------------------

consequence of this Agreement, such Lender’s Commitment hereunder or the
Advances made by such Lender, to a level below that which such Lender or any
corporation controlling such Lender could have achieved but for such Change in
Law (taking into consideration such Lender’s policies and the policies of any
corporation controlling such Lender with respect to capital or liquidity
requirements) then, upon written notice and written demand by such Lender (with
a copy of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time, additional amounts sufficient to
compensate such Lender or such corporation for any reduction suffered in light
of such circumstances; provided that no such amount shall be payable with
respect to any period commencing more than 150 days prior to the date such
Lender first notifies the Borrower of its intention to demand compensation
hereunder. A certificate as to such amounts (demonstrating in reasonable detail,
the calculations used by such Lender to determine such estimated increased cost)
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance of such Lender will automatically,
upon such demand, Convert into a Base Rate Advance, and (b) the obligation of
such Lender to make or continue Eurodollar Rate Advances, or to Convert Advances
into Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.14. Payments and Computations.

(a) General Provisions. The Borrower shall make each payment hereunder and under
the Notes, irrespective of any right of counterclaim or set-off, not later than
2:00 P.M. (New York City time) on the day when due in dollars to the Agent at
the Agent’s Account in same day funds. The Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest or
facility fees ratably, based upon the Lenders’ respective Pro Rata Shares (other
than amounts payable pursuant to Section 2.02(c), 2.11, 2.12, 2.15 or 8.04(b)),
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 8.07(c), from and after the
effective date specified in such Assignment and Acceptance, the Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignor thereunder for amounts that have accrued to but
excluding the effective date of such assignment, and to the Lender assignee for
amounts that have accrued from and after the effective date of such assignment.

(b) Basis of Calculation. All computations of interest based on the Base Rate at
times when the Base Rate is based on the Prime Rate shall be made by the Agent
on the basis of a year of 365 or 366 days, as the case may be, and all other
computations of interest and fees

 

27



--------------------------------------------------------------------------------

shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Payments Due on Non-Business Days. Whenever any payment hereunder or under
the Notes shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
facility fee, as the case may be; provided, however, that, if such extension
would cause (i) any payment to be made after the Termination Date or
(ii) payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.

(d) Agent Entitled to Assume Payments Made. Unless the Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Agent may assume that the Borrower has made such payment in full to the Agent on
such date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment in full to the Agent, each Lender shall repay to the Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Rate.

(e) Order of Application. If at any time insufficient funds are received by and
available to the Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal of the Advances then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(f) Application of Funds to Lender’s Obligations. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.02(d) or
2.15(e), then the Agent may, in its discretion notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by it for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold such
amounts in a segregated account over which the Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Agent in its discretion.

 

28



--------------------------------------------------------------------------------

SECTION 2.15. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
Parent to or for the account of any Lender, the Agent or any other Person
hereunder or under the Notes or any other documents to be delivered hereunder
shall be made, in accordance with Section 2.14 or the applicable provisions of
such other documents, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender,
the Agent or such other Person, (i) taxes imposed on (or measured by) its
overall net income, net profits or net worth, and franchise or similar taxes, by
the United States of America or by the jurisdiction under the laws of which such
Lender, the Agent or such other Person (as the case may be) is organized or is
otherwise doing business, or any political subdivision thereof and, in the case
of each Lender, taxes imposed on (or measured by), in whole or in part, its
overall net income, net profits or net worth, and franchise or similar taxes, by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (including, without limitation, any withholding of taxes
described in this Section 2.15(a)(i) that is treated under applicable law as a
prepayment of taxes), (ii) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction in which such
Person is located, (iii) any taxes imposed as a result of such Person’s willful
misconduct, (iv) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any U.S. withholding tax that is
imposed on amounts payable to such Lender by any law in effect at the time such
Lender becomes a party to this Agreement (or designates a new Applicable Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to this Section 2.15(a), (v) any U.S. federal
withholding taxes imposed under FATCA, (vi) in the case of an Agent, any U.S.
withholding tax that is imposed on amounts payable to such Agent by any law in
effect at the time such Agent becomes a party to this Agreement solely as a
result of such Agent being organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia, (vii) taxes
attributable to its failure to comply with Section 2.15(f), (g), (i) or (j) and
(viii) any interest, penalties or additions to tax imposed on any taxes
described in Sections 2.15(a)(i), (ii), (iii), (iv) or (v) (all such taxes,
levies, imposts, deductions, charges or withholdings and liabilities with
respect thereto not excluded under Section 2.15(a)(i), (ii), (iii), (iv), (v),
(vi), (vii) or (viii) in respect of payments hereunder or under the Notes or any
other documents to be delivered hereunder being hereinafter referred to as
“Taxes”); provided that, if any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires a Withholding Agent to
deduct any taxes, levies, imposts, deductions, charges or withholdings, or any
liabilities with respect thereto, from or in respect of any sum payable by or on
account of any obligation of the Borrower or the Parent hereunder or under any
Note or any other documents to be delivered hereunder to or for the account of
any Lender or the Agent, (i) the applicable Withholding Agent shall be entitled
to make such deduction and shall timely pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (ii) to the extent such deduction is for Taxes or Other Taxes (as
hereinafter defined), the sum payable by the Borrower or the Parent (as the case
may be) shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.15) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions for Taxes
or Other Taxes been made.

 

29



--------------------------------------------------------------------------------

(b) In addition, the Borrower or Parent shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, excluding,
however, such taxes imposed with respect to an assignment following the primary
syndication (other than an assignment that occurs as a result of the Borrower’s
request pursuant to Section 2.18) that would not have been imposed but for a
present or former connection between any Lender and the jurisdiction imposing
such taxes (other than solely on account of the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder) (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount, without duplication, of Taxes or Other Taxes
(including, without limitation, Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.15) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties and interest) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor and provides
appropriate computational and, to the extent available, documentary support.

(d) As soon as practicable after any payment of Taxes or Other Taxes pursuant to
this Section 2.15, the Borrower shall furnish to the Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing such payment to the extent that such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Agent.

(e) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for any taxes, levies, imposts, deductions, charges or withholdings
imposed by any governmental authority that are attributable to such Lender or to
such Lender’s failure to comply with the provisions of Section 8.07(e) (relating
to the maintenance of a Participant Register) and that are payable or paid by
the Agent in connection with this Agreement or any Note or any other documents
to be delivered hereunder, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto (but only to the extent that the
Borrower and Parent have not already indemnified the Agent for such taxes and
other liabilities and without limiting the obligation of the Borrower or Parent
to do so), whether or not such taxes or other liabilities were correctly or
legally imposed or asserted by the relevant governmental authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any Note or any other documents to
be delivered hereunder or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this paragraph (e).

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made hereunder or under the Notes or any other
documents to be delivered hereunder shall deliver to the Borrower and the Agent,
at the time or times reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Agent as will permit such payments

 

30



--------------------------------------------------------------------------------

to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.15(g),
(h) and (i) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(g) Each Lender that is not a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”), shall, to
the extent it is legally entitled to do so, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date it becomes a Lender under this Agreement in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower or the Agent (but only so long as such Lender remains lawfully able
to do so), provide each of the Agent and the Borrower with (i) two duly
completed and properly executed originals of United States Internal Revenue
Service Forms W-8BEN, W-8BEN-E or W-8ECI or any applicable successor form, as
the case may be, certifying that such Foreign Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes, (ii) in the case of a Foreign Lender claiming exemption
from United States federal withholding tax under Section 881(c) of the Internal
Revenue Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit D-1 and two duly completed and properly
executed originals of United States Internal Revenue Service Form W-8BEN or
W-8BEN-E, or any applicable successor form, or (iii) to the extent such Foreign
Lender is not the beneficial owner, two duly completed and properly executed
originals of United States Internal Revenue Service Form W-8IMY, accompanied by
United States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E or W-9, a
statement substantially in the form of Exhibit D-3 or D-4, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such Foreign Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a statement substantially in the form of Exhibit D-2
on behalf of each such direct and indirect partner.

(h) If a payment made to a Lender hereunder or under the Notes or any other
documents to be delivered hereunder would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (h), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

31



--------------------------------------------------------------------------------

(i) Each Lender and Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (other than persons that are
corporations or otherwise exempt from United States backup withholding tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law,
to each of the Borrower and the Agent (as applicable) two original properly
completed and duly executed United States Internal Revenue Service Forms W-9 or
any successor form, certifying that such Person is exempt from United States
backup withholding tax on payments made hereunder.

(j) Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.15(f), (g), (h) or (i) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

(k) For the avoidance of doubt, for any period with respect to which a Lender
has failed to provide the Borrower with the appropriate form, certificate or
other document described in Section 2.15(g) or (i) (other than if such failure
is due to a change in law occurring subsequent to the date on which a form,
certificate or other document originally was required to be provided, or if such
form, certificate or other document otherwise is not required under
Section 2.15(g) or (i)), such Lender shall not be entitled to increased payments
or indemnification under Section 2.15(a) or (c) with respect to Taxes or Other
Taxes imposed by reason of such failure; provided, however, that the Borrower
shall take such steps as the Lender shall reasonably request (at the sole
expense of such Lender) to assist the Lender to recover such Taxes or Other
Taxes (it being understood, however, that the Borrower shall have no liability
to such Lender in respect of such Taxes or Other Taxes).

(l) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by such indemnifying party under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (l) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (l), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (l) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax or Other Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax or Other Tax had never been paid.

 

32



--------------------------------------------------------------------------------

(m) For purposes of this Section 2.15, the term “applicable law” includes FATCA.

(n) For purposes of determining withholding taxes imposed under FATCA, the
Borrower, Parent and the Agent shall treat (and the Lenders hereby authorize the
Borrower, Parent and the Agent to treat) this Agreement and any Advance as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Nothing contained in this Section 2.15 shall require any Lender or the Agent to
make available its tax returns (or any other information relating to its taxes
which it deems to be confidential).

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Advances and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Advances of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.16 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Advances to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 2.16 shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of set
off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

SECTION 2.17. Notes. The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender, with a copy to the Agent,
(i) in respect of Revolving Advances, a Revolving Advance Note in substantially
the form of Exhibit A-1 hereto, payable to such Lender in a principal amount
equal to the Commitment of such Lender and (ii) in respect of Term Advances, a
Term Advance Note in substantially the form of Exhibit A-2, payable to such
Lender in a principal amount equal to the Term Advances owing to such Lender.

 

33



--------------------------------------------------------------------------------

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.15, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lender. If (i) any Lender requests, or provides notice to the
Borrower that it intends to request, compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 8.07), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Agent, which
consent, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal, funded participations and accrued interest and fees) or
the Borrower (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a material reduction in such compensation or payments and (D) in the
case of any such assignment resulting from the status of such Lender as a
Non-Consenting Lender, such assignment, together with any assignments by other
Non-Consenting Lenders, will enable the Borrower to obtain sufficient consents
to cause the applicable amendment, modification or waiver to become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment or Advances of such Defaulting
Lender pursuant to Section 2.04(a); and

(b) the unpaid principal amount of Advances of such Defaulting Lender shall not
be included in determining whether the Required Lenders or the Super-Majority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.01); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification described in Section 8.01 for
which the consent of such Lender or each Lender directly and adversely affected
thereby is required.

 

34



--------------------------------------------------------------------------------

In the event that the Agent and the Borrower each agree that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Advances
of the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold such Advances in accordance with its Pro Rata Share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim the Borrower, the Agent or any
other Lender may have arising from such Lender’s having been a Defaulting
Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied.

(a) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent:

(i) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Agent of telegraphic, telecopy, electronic communication or other
written confirmation from such party of execution of a counterpart hereof by
such party);

(ii) the Revolving Advance Notes payable to the Lenders, respectively,
requesting same;

(iii) (A) an opinion of the General Counsel of the Borrower and Parent, and
(B) an opinion of Wachtell, Lipton, Rosen & Katz, special counsel for the
Borrower and Parent, each in a customary form reasonably satisfactory to the
Agent;

(iv) certified copies of the resolutions of (x) the Board of Managers of the
Borrower approving this Agreement and the Notes and (y) the Board of Directors
of Parent approving this Agreement;

(v) a certificate signed by the Chief Financial Officer or the Treasurer of the
Borrower, dated the Effective Date, to the effects set forth in clauses (a) and
(b) of Section 3.02;

(vi) a certificate of the Secretary or an Assistant Secretary of each of the
Borrower and Parent certifying the names and true signatures of the officers of
the Borrower and Parent authorized to sign this Agreement and the Notes, as
applicable, and the other documents to be delivered hereunder; and

 

35



--------------------------------------------------------------------------------

(vii) all organizational documents and public officials’ certifications in
respect of the Borrower and the Parent that the Agent may have reasonably
requested prior to the date hereof.

(b) The Agent and the Joint Lead Arrangers shall have received all fees and
other amounts due and payable to them on or prior to the Effective Date, in each
case for which invoices have been presented to the Borrower at least two
Business Days’ prior to the date hereof, including reimbursement or payment of
all reasonable and invoiced out-of-pocket fees, charges and expenses of a single
counsel and of a single local counsel to the Agent and the Joint Lead Arrangers
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) and such other counsel retained with the
Borrower’s prior written consent (such consent not to be unreasonably withheld
or delayed), required to be reimbursed or paid by the Borrower hereunder.

(c) The Lenders shall have received, at least two Business Days prior to the
date hereof, to the extent requested at least five Business Days prior to the
date hereof, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

The Agent shall notify the Borrower and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 3.02. Conditions Precedent to Each Revolving Advance. The obligation of
each Lender to make a Revolving Advance hereunder, shall be subject to the
conditions precedent that the Effective Date shall have occurred or shall occur
simultaneously with such Revolving Advance and on the date such Revolving
Advance is made the following statements shall be true (and the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of any such Revolving Advance, shall constitute a representation and
warranty by the Borrower that, on the date such Revolving Advance is made, such
statements are true):

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in Section 4.01(d)(iii), Section 4.01(f) and
Section 4.01(g) (provided that, in the case of Section 4.01(g), the exception
shall apply solely with respect to Environmental Laws), each of which shall be
made only on and as of the Effective Date) are correct on and as of the
Effective Date and are correct in all material respects (except for those
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or a like qualification, which shall be correct in all respects) on the
date such Revolving Advance is made, before and after giving effect to such
Revolving Advance and the application of the proceeds thereof, as though made on
and as of such date (except for those representations and warranties that
specifically relate to a prior date, which shall have been correct on such prior
date); and

(b) no event has occurred and is continuing, or would result from such Revolving
Advance or from the application of the proceeds therefrom that constitutes a
Default or an Event of Default.

 

36



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. Parent and the Borrower represent
and warrant that:

(a) Organization and Power. Each of Parent and the Borrower is duly organized,
validly existing and in good standing under the laws of Delaware and has all
requisite powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect.

(b) Company and Governmental Authorization; No Contravention.

(i) The execution, delivery and performance by the Borrower of this Agreement
and the Notes are within the Borrower’s limited liability company powers, have
been duly authorized by all necessary limited liability company action, and do
not (i) require any action by or in respect of, or filing with, any governmental
body, agency or official, (ii) contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of formation or
limited liability company agreement of the Borrower, (iii) contravene, or
constitute a default under, any agreement, judgment, injunction, order, decree
or other instrument binding upon the Borrower, except to the extent such
contravention or default could not reasonably be expected to have a Material
Adverse Effect or (iv) result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Restricted Subsidiaries, other than any Lien
that is required by this Agreement.

(ii) The execution, delivery and performance by Parent of this Agreement are
within Parent’s corporate powers, have been duly authorized by all necessary
corporate action, and do not (i) require any action by or in respect of, or
filing with, any governmental body, agency or official, (ii) contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or bylaws of Parent, (iii) contravene, or
constitute a default under, any agreement, judgment, injunction, order, decree
or other instrument binding upon Parent, except to the extent such contravention
or default could not reasonably be expected to have a Material Adverse Effect or
(iv) result in the creation or imposition of any Lien on any asset of Parent,
the Borrower or any of its Restricted Subsidiaries, other than any Lien that is
required by this Agreement.

(c) Binding Effect. This Agreement constitutes a legal, valid and binding
agreement of the Borrower and Parent and each Note, if and when executed and
delivered in accordance with this Agreement, will constitute a legal, valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors rights generally and by general principles of
equity.

 

37



--------------------------------------------------------------------------------

(d) Financial Information.

(i) The consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of December 31, 2015 and the related consolidated statements of
operations, cash flows, equity and comprehensive income for the fiscal year then
ended, reported on by Deloitte & Touche LLP, fairly present, in conformity with
generally accepted accounting principles, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

(ii) The unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of March 31, 2016 and June 30, 2016, and the
related unaudited consolidated statements operations, cash flows, equity and
comprehensive income for the three and six months then ended, respectively,
fairly present, in conformity with GAAP, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as of such dates and their
consolidated results of operations and changes in financial position for such
three-month and six-month period, subject to normal year-end adjustments and the
absence of footnotes.

(iii) There has been no Material Adverse Change since December 31, 2015.

(e) Regulation U. Parent and the Consolidated Subsidiaries are not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Borrowing will
be used, whether directly or indirectly, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock in any such case that would cause a violation of such Regulation U.
Not more than 25% of the value of the assets of Parent and the Consolidated
Subsidiaries is represented by margin stock.

(f) Litigation. Except as disclosed in Parent’s annual report on Form 10-K for
the fiscal year ended December 31, 2015, and Parent’s quarterly reports on Form
10-Q for the fiscal quarters ended March 31, 2016 and June 30, 2016, there is no
action, suit or proceeding (including, without limitation, any Environmental
Action) pending against, or to the knowledge of Parent or the Borrower
threatened against or affecting, Parent, the Borrower or any of its Restricted
Subsidiaries before any court or arbitrator or any governmental body, agency or
official that would be likely to be decided adversely to Parent, the Borrower or
such Subsidiary and, as a result, have a Material Adverse Effect.

(g) Compliance with Laws. Parent, the Borrower and each Restricted Subsidiary is
in compliance in all material respects with all applicable laws, ordinances,
rules, regulations and requirements of governmental authorities (including,
without limitation, ERISA and Environmental Laws) except where
(i) non-compliance would not have a Material Adverse Effect or (ii) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

 

38



--------------------------------------------------------------------------------

(h) Taxes. Parent, the Borrower and its Restricted Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns that
are required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by Parent, the Borrower or any
Restricted Subsidiary except (i) where nonpayment or failure to file would not
have a Material Adverse Effect or (ii) where the same are contested in good
faith by appropriate proceedings. The charges, accruals and reserves on the
books of Parent, the Borrower and its Restricted Subsidiaries in respect of
taxes or other governmental charges are, in the opinions of Parent and the
Borrower, adequate.

(i) Investment Company Status. Neither Parent, the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

(j) Disclosure. Neither the Information Memorandum (including the information
incorporated therein by reference) nor any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of Parent or the Borrower, to the Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole and when
so furnished, contains any material misstatement of a material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, Parent and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed by Parent and the Borrower to be reasonable at the
time prepared.

(k) Unrestricted Subsidiaries. As of the Effective Date, there are no
Unrestricted Subsidiaries.

(l) Anti-Corruption Laws and Sanctions. Parent, the Borrower, its Subsidiaries
and, to the knowledge of Parent and the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws,
the Patriot Act and applicable Sanctions in all material respects. None of
(a) Parent, the Borrower, any Subsidiary or, to the knowledge of Parent or the
Borrower, any of their respective directors, officers or employees, or (b) to
the knowledge of Parent or the Borrower, any agent of Parent, the Borrower or
any Subsidiary acting in any capacity in connection with or benefitting from the
credit facility established hereby, is a Sanctioned Person.

(m) EEA Financial Institution. Neither Parent nor the Borrower is an EEA
Financial Institution.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Information. The Borrower will deliver to the Agent:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of Parent, a consolidated balance sheet of Parent and its
consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of operations, cash flows,

 

39



--------------------------------------------------------------------------------

equity and comprehensive income for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on in
a manner consistent with the requirements of the Securities and Exchange
Commission by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of Parent, commencing with the
fiscal quarter ended September 30, 2016, a consolidated balance sheet of Parent
and its consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of operations, cash flows, equity and comprehensive
income for such quarter and for the portion of Parent’s fiscal year ended at the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of Parent’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, application of GAAP and consistency by an Approved
Officer of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
of the Borrower and a Parent Officer (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.12 on the date of such financial statements and
(ii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto;

(d) within five days after any officer of the Borrower with responsibility
relating thereto obtains knowledge of any Default or Event of Default, if such
Default or Event of Default is then continuing, a certificate of an Approved
Officer of the Borrower setting forth the details thereof and the action that
the Borrower is taking or proposes to take with respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
that Parent shall have filed with the Securities and Exchange Commission;

(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Material Plan that might constitute grounds for a
termination of such Plan under Title IV of ERISA, or has knowledge that the plan
administrator of any Material Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization or “critical status” (within the meaning of Section 305 of
ERISA), is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 430 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under

 

40



--------------------------------------------------------------------------------

Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Material Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Material Plan or makes any amendment to any Material Plan
that, in each case, has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take; and

(g) from time to time such additional information regarding the financial
position or business of Parent and its consolidated Subsidiaries (including, if
requested, information as to Parent and the Consolidated Subsidiaries on a
stand-alone basis) as the Agent, at the request of any Lender, may reasonably
request.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted by Parent on the Securities and Exchange Commission
website on the Internet at sec.gov/edaux/searches.htm, on the Borrower’s
IntraLinks site at intralinks.com or on another website identified in a notice
provided to the Lenders and accessible by the Lenders without charge.

SECTION 5.02. Payment of Taxes. Parent and the Borrower will pay and discharge,
and the Borrower will cause each Restricted Subsidiary to pay and discharge, at
or before maturity, all their tax liabilities, except where (i) nonpayment or
failure to file would not have a Material Adverse Effect or (ii) the same may be
contested in good faith by appropriate proceedings, and Parent and the Borrower
will maintain, and the Borrower will cause each Restricted Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of any
of the same.

SECTION 5.03. Maintenance of Property; Insurance.

(a) Parent and the Borrower will keep, and the Borrower will cause each Material
Restricted Subsidiary to keep, all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

(b) Parent and the Borrower will, and the Borrower will cause each of its
Material Restricted Subsidiaries to, maintain (either in the name of Parent or
the Borrower or in such Subsidiary’s own name) with financially sound and
responsible insurance companies, insurance on all their respective properties in
at least such amounts and against at least such risks (and with such risk
retention) as are usually insured against by companies of established repute
engaged in the same or a similar business; provided that self-insurance by
Parent or the Borrower or any such Material Restricted Subsidiary shall not be
deemed a violation of this covenant to the extent that such self-insurance is
consistent with reasonable and prudent business practice; and will furnish to
the Lenders, upon request from the Agent, information presented in reasonable
detail as to the insurance so carried.

 

41



--------------------------------------------------------------------------------

SECTION 5.04. Maintenance of Existence. Parent and the Borrower will preserve,
renew and keep in full force and effect, and the Borrower will cause each
Material Restricted Subsidiary to preserve, renew and keep in full force and
effect their respective corporate or other legal existence and their respective
rights, privileges and franchises material to the normal conduct of their
respective businesses; provided that nothing in this Section 5.04 shall prohibit
(i) any transaction permitted by Section 5.09 or (ii) the termination of any
right, privilege or franchise of Parent, the Borrower or any Material Restricted
Subsidiary or of the corporate or other legal existence of any Material
Restricted Subsidiary or the change in form of organization of Parent, the
Borrower or any Material Restricted Subsidiary if Parent or the Borrower in good
faith determines that such termination or change is in the best interest of
Parent or the Borrower, is not materially disadvantageous to the Lenders and, in
the case of a change in the form of organization of Parent or the Borrower, the
Agent has consented thereto (such consent not to be unreasonably withheld or
delayed).

SECTION 5.05. Compliance with Laws. Parent and the Borrower will comply, and the
Borrower will cause each Restricted Subsidiary to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation, ERISA
and Environmental Laws) except where (i) noncompliance would not have a Material
Adverse Effect or (ii) the necessity of compliance therewith is contested in
good faith by appropriate proceedings.

SECTION 5.06. Books and Records. Parent and the Borrower will keep, and the
Borrower will cause each Material Restricted Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made of all
financial transactions in relation to its business and activities in accordance
with its customary practices; and Parent and the Borrower will permit, and the
Borrower will cause each Material Restricted Subsidiary to permit,
representatives of any Lender at such Lender’s expense (accompanied by a
representative of the Borrower, if the Borrower so desires) to visit any of
their respective properties, to examine any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all
upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired provided that such visits shall not occur more than one
time per year unless an Event of Default has occurred and is continuing.

SECTION 5.07. Maintenance of Ownership of Certain Subsidiaries. The Borrower
will maintain both control (as defined in the definition of “Affiliate”) of and
direct or indirect ownership of at least 50% of all common Equity Securities of
the MLP GP.

SECTION 5.08. Negative Pledge. Parent and the Borrower will not, and the
Borrower will not permit any Restricted Subsidiary to, create, assume or suffer
to exist any Lien to secure Indebtedness on any asset now owned or hereafter
acquired by it, except (for the avoidance of doubt, to the extent such Liens
secure Indebtedness):

(a) Liens existing on the date of this Agreement granted by Parent, the Borrower
or any Restricted Subsidiary and securing Indebtedness or other obligations
outstanding on the date of this Agreement;

 

42



--------------------------------------------------------------------------------

(b) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into Parent, the Borrower or any Restricted
Subsidiary and not created in contemplation of such event;

(c) any Lien existing on any asset prior to the acquisition thereof by Parent,
the Borrower or any Restricted Subsidiary and not created in contemplation of
such acquisition;

(d) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 365
days after the acquisition thereof;

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness or other obligations secured by any Lien otherwise permitted by
any of the foregoing clauses of this Section 5.08; provided that the principal
amount of such Indebtedness or the amount of such other obligation, as
applicable, is not increased and is not secured by any additional assets;

(f) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(g) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings that are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(h) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(i) Liens with respect to judgments and attachments that do not result in an
Event of Default;

(j) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(k) Liens required pursuant to the terms of this Agreement;

(l) Liens on Permitted Cash Collateral securing only Cash Collateralized Term
Loans;

 

43



--------------------------------------------------------------------------------

(m) Liens on and pledges of the Equity Securities of any joint venture owned by
Parent, the Borrower or any Restricted Subsidiary (other than any such joint
venture that is a Consolidated Subsidiary) to the extent securing Indebtedness
of such joint venture that is non-recourse to Parent, the Borrower or any
Restricted Subsidiary;

(n) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by Parent, the Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements;

(o) Liens incurred in the ordinary course of business to secure liability for
premiums to insurance carriers or to maintain self-insurance;

(p) Liens in favor of Parent, the Borrower or any of its wholly-owned Restricted
Subsidiaries;

(q) any letter of credit issued for the account of the Borrower, Parent or any
of their Affiliates to secure Indebtedness under tax free financings; and

(r) Liens not otherwise permitted by the foregoing clauses of this Section 5.08
securing obligations in an aggregate principal or face amount at any date not to
exceed 15% of Consolidated Net Tangible Assets; provided, for the purposes of
this Section 5.08(r), with respect to any such secured Indebtedness of a
non-wholly owned Subsidiary of Parent with no recourse to Parent or any
wholly-owned Subsidiary thereof, only that portion of such Indebtedness
reflecting Parent’s pro rata ownership interest therein shall be included in
calculating compliance herewith.

SECTION 5.09. Consolidations, Mergers and Sales of Assets.

(a) Neither Parent nor the Borrower will (i) consolidate or merge with or into
any other Person or (ii) sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any Person; provided that
the Borrower may merge with another Person if the Borrower is the entity
surviving such merger (except in the case of a merger of the Borrower with
Parent, in which case Parent may be the surviving entity) and, after giving
effect thereto, no Event of Default or Default shall have occurred and be
continuing.

(b) The Borrower will not permit any of its Restricted Subsidiaries to
consolidate or merge with any other Person (except with the Borrower or another
Restricted Subsidiary, but subject to the provisions of Sections 5.07 and
5.09(a)) or sell all or substantially all of their respective assets (except to
the Borrower or another Restricted Subsidiary, subject to the provisions of
Section 5.07, or except as a Permitted MLP Asset Transfer) if, after giving
effect thereto, (i) any Event of Default or Default shall have occurred and be
continuing or (ii) such consolidation, merger or sale of assets, taken as a
whole together with all other consolidations, mergers and sales of assets by the
Borrower and its Restricted Subsidiaries since the Effective Date, shall result
in the disposition by the Borrower and its Restricted Subsidiaries of assets in
an amount that would constitute all or substantially all of the consolidated
assets of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as of the most recently completed
fiscal quarter.

 

44



--------------------------------------------------------------------------------

SECTION 5.10. Use of Proceeds. The proceeds of the Advances made under this
Agreement will be used by the Borrower for its and its Subsidiaries’ general
company purposes. None of such proceeds will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System. No part of the proceeds of any Advance
shall be used, directly, or with the knowledge of the Parent or Borrower,
indirectly (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or the Patriot Act, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of the Patriot Act or any
Sanctions applicable to any party hereto.

SECTION 5.11. Transactions with Affiliates. Neither Parent nor the Borrower
will, nor will the Borrower permit any Restricted Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any investment in,
lease, sell, transfer or otherwise dispose of any assets, tangible or
intangible, to, or participate in, or effect, any transaction with, any
Affiliate (other than Parent, the Borrower or a Restricted Subsidiary) unless
such transaction is on terms and conditions reasonably fair to Parent, the
Borrower or such Restricted Subsidiary in the good faith judgment of the
Borrower or Parent; provided that the foregoing provisions of this Section 5.11
shall not prohibit Parent, the Borrower and each Restricted Subsidiary from
(i) declaring or making any lawful distribution so long as, after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
result therefrom, (ii) issuing and maintaining letters of credit, guaranties and
sureties as contingent obligations on behalf of Affiliates, (iii) making any
Permitted MLP Asset Transfer, (iv) the payment of funds and making of capital
contributions, loans and other transfers of money to Affiliates or to other
Persons on behalf of such Affiliates, including payments made under letters of
credit, guaranties and surety bonds issued and maintained on behalf of
Affiliates, provided that the aggregate amount for all such payments and
transfers referred to in this clause (iv) does not exceed $500,000,000 at any
time outstanding (calculated at such time after giving effect to any repayments
to the Borrower by, or on behalf of, such Affiliates for any such payment of
funds and making of capital contributions, loans and other transfers of money)
or (v) any transaction permitted by Section 5.09(a) or by either of the
parenthetical provisions in Section 5.09(b).

SECTION 5.12. Indebtedness/Capitalization Ratio. Neither Parent nor the Borrower
will permit the ratio of Consolidated Indebtedness to Consolidated
Capitalization to exceed 65% at the end of any fiscal quarter of Parent.

SECTION 5.13. Designation of Subsidiaries. The Board of Managers of the Borrower
may at any time designate any Restricted Subsidiary (other than the MLP GP and
the MLP) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default or Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with

 

45



--------------------------------------------------------------------------------

Section 5.12 (as though the effective date of such designation were the last day
of a fiscal quarter of the Borrower) and, as a condition precedent to the
effectiveness of such designation, the Borrower shall deliver to the Agent a
certificate of its Chief Financial Officer, its Treasurer or its Controller
setting forth in reasonable detail the calculations demonstrating such
compliance), (iii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (iv) no
Subsidiary of an Unrestricted Subsidiary may be designated as a Restricted
Subsidiary, (v) no Subsidiary that owns any Equity Securities or Indebtedness
of, or owns or holds any Lien on, any property of the Borrower or any Restricted
Subsidiary (other than any Subsidiary of the Subsidiary to be so designated),
may be designated an Unrestricted Subsidiary, (vi) each Subsidiary to be so
designated as an Unrestricted Subsidiary, and its Subsidiaries, has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender or other creditor has recourse to any
assets of the Borrower or any Restricted Subsidiary other than the Equity
Securities in such Unrestricted Subsidiary and its Subsidiaries, and (vii) no
primary operating Subsidiary of the Borrower may be designated as an
Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time. If, at
any time, any Unrestricted Subsidiary fails to meet the preceding requirements
as an Unrestricted Subsidiary, it will thereafter automatically cease to be an
Unrestricted Subsidiary and shall constitute a Restricted Subsidiary for all
purposes of this Agreement, and (among other things) any Indebtedness and Liens
of such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of
the Borrower as of such date.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable, or (ii) the Borrower shall fail to pay any
interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement or any Note within five Business Days after the
same becomes due and payable; or

(b) any representation or warranty made by Parent or the Borrower herein or by
Parent or the Borrower (or any of their respective officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made; or

(c) (i) Parent or the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), 5.04, 5.08, 5.09, 5.12, the
second or third sentence of Section 5.10 or Article IX, or (ii) Parent or the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent at the request of any Lender; or

 

46



--------------------------------------------------------------------------------

(d) (i) Parent, the Borrower or any of its Material Restricted Subsidiaries
shall fail to pay any principal of or premium or interest on any Indebtedness
that is outstanding in a principal or notional amount of at least $175,000,000
in the aggregate (but excluding Indebtedness outstanding hereunder) of Parent,
the Borrower or such Material Restricted Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or (ii) any such Indebtedness shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or

(e) Parent, the Borrower or any of its Material Restricted Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
Parent, the Borrower or any of its Material Restricted Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 90 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or Parent, the Borrower or any of its Material Restricted
Subsidiaries shall take any corporate or other equivalent action to authorize
any of the actions set forth above in this subsection (e); or

(f) judgments or orders for the payment of money in excess of $175,000,000 in
the aggregate shall be rendered against Parent, the Borrower or any of its
Material Restricted Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 45 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(g) (i) Parent shall cease to own, directly or indirectly, all of the issued and
outstanding Equity Securities of the Borrower; (ii) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of Voting
Stock of Parent (or other Equity Securities convertible into such Voting Stock)
representing 50% or more of the combined voting power of all Voting Stock of
Parent; or (iii) during any period of up to 12 consecutive months, commencing
after the Effective Date, individuals who at the beginning of such 12-month
period (together with any successors appointed or nominated by such directors in
the ordinary course) were directors of Parent shall cease for any reason to
constitute a majority of the Board of Directors of Parent; or

 

47



--------------------------------------------------------------------------------

(h) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $50,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the ERISA Group to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 90 days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

then, and in every such event (other than an event with respect to the Borrower
described in Section 6.01(e)), and at any time thereafter during the continuance
of such event, the Agent may with the consent of the Super-Majority Lenders, and
at the request of such Super-Majority Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) declare the Advances then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable so long as, at the time
of such later declaration, an Event of Default is continuing), and thereupon the
principal of the Advances so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in Section 6.01(e), the Commitments shall automatically
terminate and the principal of the Advances then outstanding, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. In addition to the remedies set forth above, the
Agent may exercise any other remedies provided by applicable law.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. Without limiting the generality
of the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an

 

48



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing, (b) the Agent shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by this Agreement
that the Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 8.01), and (c) except as
expressly set forth in this Agreement, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Parent, the Borrower or any of the Subsidiaries that is communicated
to or obtained by it or any of its Affiliates in any capacity. The Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to the Agent by the Borrower or a Lender.
The Agent agrees to promptly make available to each Lender all information
delivered to the Agent pursuant to Section 5.01, and the Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (a) may treat the payee of any Note
as the holder thereof until the Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an assignee, as provided in Section 8.07; (b) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (d) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of Parent or the
Borrower or the existence at any time of any Default or to inspect the property
(including the books and records) of Parent or the Borrower; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (f) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03. Citi and Affiliates. With respect to its Commitment, the Advances
made by it and any Note issued to it, Citi shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not the Agent; and the terms “Lender” and “Lenders” shall, unless otherwise
expressly indicated, include Citi in its individual capacity, as applicable.
Citi and its Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, the Borrower, any of its Affiliates and any
Person who may do business with or own Equity Securities of the Borrower or any
such Affiliate, all as if Citi were not the Agent and without any duty to
account therefor to the Lenders. The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Borrower or any of its Affiliates to the extent such information was obtained or
received in any capacity other than as Agent.

 

49



--------------------------------------------------------------------------------

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and 5.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to (i) the respective
amounts of their Commitments (or if the Commitments have terminated or expired
(other than with respect to the Term Conversion) the Commitments most recently
in effect), or (ii) if the Term Conversion has occurred, the respective amounts
of their Term Advances (or if the Term Advances have been repaid in full, the
Term Advances most recently outstanding, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE AGENT (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent is not reimbursed for such expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, (i) the Borrower, with the consent of the Required Lenders (such
consent not to be unreasonably withheld or delayed) shall have the right to
appoint a successor Agent or (ii) if an Event of Default shall have occurred and
be continuing, then the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent
(the “Resignation Effective Date”), then the retiring Agent may, on behalf of
the Lenders and in consultation with the Borrower, appoint a

 

50



--------------------------------------------------------------------------------

successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Whether or not a successor has
been appointed, the Agent’s resignation shall become effective on the
Resignation Effective Date. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement provided that if such successor
Agent shall have been appointed without the consent of the Borrower, such
successor Agent may be replaced by the Borrower with the consent of the Required
Lenders so long as no Event of Default has occurred and is continuing. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Syndication Agent and Joint Lead Arrangers. The Syndication Agent
and the Joint Lead Arrangers, in their respective capacities as such, shall not
have any duties or obligations of any kind under this Agreement.

SECTION 7.08. Sub-Agents. The Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through its respective Affiliates. The
exculpatory provisions of the preceding paragraphs and the provisions of
Section 8.04 shall apply to any such sub-agent and to the Affiliates of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders directly and adversely affected thereby, do any of the
following: (a) waive any of the conditions specified in Section 3.01,
(b) increase or extend the Commitments of the Lenders, (c) reduce the principal
of, or interest on, the Notes, any Advance or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Notes, or any fees or other amounts payable hereunder, except
as provided in Section 2.01(b), (e) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Advances, or change the number
of Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) amend this Section 8.01, (g) modify Section 2.16,
Section 2.09(c) or the definition of Change of Control (including any
modification to Section 6.01(g)), or (h) release any Person from its liability
under a guarantee, or limit such Person’s liability in respect of such
guarantee; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent

 

51



--------------------------------------------------------------------------------

under this Agreement or any Note; and provided further that no amendment, waiver
or consent to the provisions of Section 2.19 shall be effective unless in
writing and signed by the Agent and the Required Lenders. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or modification of
this Agreement shall be required of any Defaulting Lender, except with respect
to any amendment, waiver or other modification referred to in clauses (b), (c),
(d), (e) or (f) of the first proviso of this paragraph and then only in the
event such Defaulting Lender shall be directly and adversely affected by such
amendment, waiver or modification.

SECTION 8.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier or telegraphic communication) and mailed,
telecopied, telegraphed or delivered, if to Parent or the Borrower, at its
address at 5400 Westheimer Court, Houston, Texas 77056-5310, fax number
713-989-1717, Attention: Treasurer or Assistant Treasurer, Corporate Finance
Department; if to any Initial Lender, at its Domestic Lending Office specified
in its Administrative Questionnaire; if to any other Lender, at its Domestic
Lending Office specified in the Assignment and Acceptance or other agreement
pursuant to which it became a Lender; and if to the Agent, at its address at
1615 Brett Road, OPS III, New Castle, Delaware 19720, fax number 212-994-0961,
Attention: Global Loans Department, email: glagentofficeops@citigroup.com; or,
as to Parent or the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to Parent or the Borrower and the Agent. Notices sent by hand
or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
Delivery by telecopier or other electronic communication of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or their
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to

 

52



--------------------------------------------------------------------------------

have been sent at the opening of business on the next Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

SECTION 8.03. No Waiver: Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses.

(a) The Borrower agrees to pay on demand all reasonable and invoiced
out-of-pocket fees, charges and expenses of a single counsel for the Agent, and
of a single local counsel to the Agent in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and of
such other counsel retained by the Agent with the Borrower’s prior written
consent (such consent not to be unreasonably withheld or delayed) and of such
other counsel retained by the Agent and the Lenders in connection with
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent, each Joint
Lead Arranger and each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNIFIED PARTY, regardless of whether any Indemnified Party
is a party thereto, and to reimburse each Indemnified Party upon demand for any
reasonable and documented legal expenses of one firm of counsel for all such
Indemnified Parties, taken as a whole and, if necessary, of a single local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such Indemnified Parties,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnified Party affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Indemnified Party) and other expenses incurred
in connection with investigating or defending any of the foregoing, provided
that the foregoing indemnity will not, as to any Indemnified Party, apply to
losses, claims, damages, liabilities or related legal or other expenses to the
extent (i) they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the willful misconduct or gross negligence
of such Indemnified Party, (ii) they arise out of or in connection

 

53



--------------------------------------------------------------------------------

with any claim, litigation, investigation or proceeding that does not involve an
act or omission by the Borrower or any of its Affiliates and that is brought by
an Indemnified Party against any other Indemnified Party or (iii) they consist
of any taxes, which shall be governed by Sections 2.12 and 2.15. The parties
hereto agree not to assert, and hereby waive on behalf of their respective
Affiliates, the holders of their Equity Securities and their respective
officers, directors, employees, agents and advisors, any claim for special,
indirect, consequential or punitive damages against any party hereto (including,
without limitation, Parent, the Borrower, the Agent or any Lender), any of their
respective Affiliates or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability arising out of or otherwise
relating to the Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances; provided
that nothing contained in this sentence shall limit the Borrower’s indemnity and
reimbursement obligations to the extent set forth in the immediately preceding
sentence.

(c) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.12, 2.14, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of Parent or the Borrower against any and all of the obligations of
Parent or the Borrower now or hereafter existing under this Agreement and the
Note held by such Lender, whether or not such Lender shall have made any demand
under this Agreement or such Note. Each Lender agrees promptly to notify Parent
or the Borrower, as applicable, after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section 8.05 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective when the
conditions precedent set forth in Section 3.01 have been satisfied and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that neither Parent nor the
Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders (and any attempted
assignment by Parent or the Borrower without such consent shall be null and
void).

 

54



--------------------------------------------------------------------------------

SECTION 8.07. Assignments and Participations.

(a) (i)Subject to the conditions set forth in paragraph (a)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Agent within five Business Days after having received notice thereof; provided
further that no consent of the Borrower shall be required (1) for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund or (2) if an Event of
Default has occurred and is continuing, for an assignment to any other assignee;
and

(B) the Agent; provided that no consent of the Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund.

As used herein, “Ineligible Assignee” means (a) a natural person, (b) a company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Assignee if it
(x) has not been established for the primary purpose of acquiring any Advances
or Commitments, (y) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (z) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) Parent, the Borrower or any of their Affiliates or
Subsidiaries or (d) a Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (d).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Advances of any Type, the amount of the
Commitment or Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Agent) shall not be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof unless each of the Borrower
and the Agent otherwise consent, provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part, and a constant and not varying percentage, of all the assigning Lender’s
rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500; and

 

55



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable law,
including Federal and state securities laws.

(iii) Subject to acceptance of any Assignment and Acceptance and recording
thereof in the Register by the Agent pursuant to paragraph (c) of this Section,
from and after the effective date specified in each Assignment and Acceptance
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.14, 2.15 and 8.04). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 8.07 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Parent or
the Borrower or the performance or observance by Parent or the Borrower of any
of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially

 

56



--------------------------------------------------------------------------------

the form of Exhibit C hereto, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower; provided that if either the assigning
Lender or the assignee shall have failed to make any payment required to be made
by it pursuant to Section 2.02(d) or 2.14(d), the Agent shall have no obligation
to accept such Assignment and Acceptance and record the information contained
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph. Within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Agent in exchange for any surrendered Note a new Note payable to
such assignee in an amount equal to the Commitment assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Commitment hereunder, a new Note payable to the assigning Lender in an amount
equal to the Commitment retained by it hereunder. Such new Note or Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A-1 or Exhibit A-2 hereto, as applicable.

(d) The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at its address referred to in Section 8.02 a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Advances owing to, each Lender (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. No Commitment, Advance or Note shall be transferred by
any Lender unless such transfer is entered in the Register.

(e) Each Lender may, with the consent of the Borrower (which shall not be
unreasonably withheld or delayed), sell participations to one or more banks or
other entities (a “Participant”), other than an Ineligible Assignee, in or to
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided that, the Borrower shall be deemed
to have consented to a sale of a participation unless it shall have objected
thereto by written notice to the Agent within five Business Days after having
received notice thereof and provided further that no consent of the Borrower
shall be required (1) to sell participations to a Lender, an Affiliate of a
Lender or an Approved Fund or (2) if an Event of Default has occurred and is
continuing, to sell participations to any other Participant; provided, further,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no Participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any

 

57



--------------------------------------------------------------------------------

departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or, except as provided in Section 2.01(b), postpone any
date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation. The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.12 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Sections 2.15(g), (h) and
(i) (it being understood that the documentation required under Sections 2.15(g),
(h) and (i) shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.16 and 2.18 as if it were an assignee
under paragraph (a) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.12, 2.15 or 8.04, with respect to any
participation, than its participating Lender would have been entitled to receive
with respect to the rights transferred, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under this Agreement
or under the Notes or any other documents to be delivered under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Advances or its other obligations hereunder or
under any Note or any other documents to be delivered under this Agreement) to
any Person other than the Borrower except to the extent that such disclosure is
necessary to establish that such Commitment, Advance or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as the Agent) shall have no responsibility
for maintaining a Participant Register.

(f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower and
its Affiliates furnished to such Lender by or on behalf of the Borrower;
provided that, prior to any such disclosure, the assignee, designee or
participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower and its Affiliates received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it), including in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

 

58



--------------------------------------------------------------------------------

SECTION 8.08. Governing Law; Submission to Jurisdiction. This Agreement and each
Note (if any) shall be construed in accordance with and governed by the law of
the State of New York. Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby; provided that each of the parties hereto
agrees that (i) a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (ii) the Agent and each of the Lenders
retain the right to bring actions or proceedings against Parent or the Borrower
in the courts of any other jurisdiction in connection with the exercise of any
rights under any agreement related to collateral provided hereunder that is
governed by laws other than the law of the State of New York or with respect to
any collateral subject thereto. Each of the parties hereto irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

SECTION 8.09. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement. This Agreement, the Notes,
the Agent Fee Letter and the other Fee Letters together constitute the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH OF PARENT, THE BORROWER, THE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

SECTION 8.11. Patriot Act. Each Lender hereby notifies Parent and the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Parent and the Borrower, which
information includes the name and address of Parent and the Borrower and other
information that will allow such Lender to identify Parent and the Borrower in
accordance with the Act.

SECTION 8.12. Headings. Article, Section and other headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

59



--------------------------------------------------------------------------------

SECTION 8.13. Confidentiality.

(a) The Agent and each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and informed on a need-to-know basis), (ii) to the extent requested by any
governmental authority or self-regulatory body, (iii) to the extent required by
applicable laws or regulations, (iv) to the extent required by any subpoena or
similar legal process provided that, in such case and in the case of each of
clauses (ii) and (iii) above, the Agent or such Lender as applicable shall use
reasonable efforts, consistent with its normal practices, to notify the Borrower
promptly thereof prior to disclosure of such Information, to the extent it is
not prohibited from doing so by any law or regulation or by such subpoena or
legal process and other than in connection with a routine examination of such
Lender by a regulatory body, (v) to any other party to this Agreement, (vi) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vii) subject to an agreement containing provisions substantially the same as
those of this Section 8.13, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that such actual or prospective
assignee or Participant will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and informed on
a need-to-know basis) or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations (it being understood that such actual or prospective counterparty
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and informed on a need-to-know basis),
(viii) with the consent of the Borrower or (ix) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 8.13 or (B) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower unless the Agent or
such Lender, as applicable, shall have actual knowledge that such source was
required to keep such Information confidential. For the purposes of this
Section 8.13, “Information” means all information received from Parent or the
Borrower relating to Parent or the Borrower or their respective business, other
than any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by Parent or the Borrower; provided
that, in the case of information received from Parent or the Borrower after the
date hereof, such information is either clearly identified at the time of
delivery as confidential or should, because of its nature, reasonably be
understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 8.13 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning Parent, the
Borrower and its Affiliates or their respective securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

60



--------------------------------------------------------------------------------

(c) All information, including requests for waivers and amendments, furnished by
Parent, the Borrower or the Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about Parent, the Borrower and its
Affiliates or their respective securities. Accordingly, each Lender represents
to Parent, the Borrower and the Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

SECTION 8.14. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 8.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 8.15. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, in any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or in any Note may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

61



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
under any Note; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE IX

GUARANTEE

SECTION 9.01. The Guarantee. Parent hereby guarantees to each Lender and the
Agent and their respective successors and assigns the prompt payment in full
when due (whether by acceleration or otherwise) of all principal of and interest
on the Advances made by the Lenders to the Borrower pursuant to this Agreement
payable by the Borrower pursuant to this Agreement and all other amounts from
time to time owing to the Lenders or the Agent by the Borrower under this
Agreement, strictly in accordance with the terms hereof (such obligations being
herein collectively called the “Guaranteed Obligations”). Parent hereby further
agrees that if the Borrower shall fail to pay in full when due (whether by
acceleration or otherwise) any of the Guaranteed Obligations, Parent will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 9.02. Obligations Unconditional. The obligations of Parent under
Section 9.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section that the obligations of
Parent hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of Parent hereunder, which shall remain absolute and
unconditional as described above:

(i) at any time or from time to time, without notice to Parent, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 

62



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of, the Agent or any
Lender or Lenders as security for any of the Guaranteed Obligations shall fail
to be perfected.

With respect to its obligations under this Article, Parent hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against the Borrower under this Agreement or any
other agreement or instrument referred to herein, or against any other Person
under any other guarantee of, or security for, any of the Guaranteed
Obligations.

SECTION 9.03. Reinstatement. The obligations of Parent under this Article shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Parent agrees that it will indemnify the Agent
and each Lender on demand for all reasonable and invoiced out-of-pocket fees,
charges and expenses of counsel retained by the Agent or such Lender in
connection with such rescission or restoration (whether through negotiations,
legal proceedings or otherwise), including any such fees, charges and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

SECTION 9.04. Subrogation. Parent hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 9.01, whether by subrogation or otherwise, against the
Borrower of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.

SECTION 9.05. Remedies. Parent agrees that, as between Parent on the one hand
and the Agent and the Lenders on the other, the obligations of the Borrower
under this Agreement may be declared to be forthwith due and payable as provided
in Article VI (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VI) for purposes of Section 9.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being

deemed to have become automatically due and payable), such obligations (whether
or not due and payable by the Borrower) shall forthwith become due and payable
by Parent for purposes of Section 9.01.

 

63



--------------------------------------------------------------------------------

SECTION 9.06. Instrument for the Payment of Money. Parent hereby acknowledges
that the guarantee in this Article constitutes an instrument for the payment of
money, and consents and agrees that any Lender or the Agent, at its sole option,
in the event of a dispute by Parent in the payment of any moneys due hereunder,
shall have the right to bring motion action under New York CPLR Section 3213.

SECTION 9.07. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SPECTRA ENERGY CAPITAL, LLC, as Borrower By:   /s/ Laura J. Buss Sayavedra Name:
  Laura J. Buss Sayavedra Title:   Vice President and Treasurer

 

SPECTRA ENERGY CORP, as Parent By:   /s/ Laura J. Buss Sayavedra Name:   Laura
J. Buss Sayavedra Title:   Vice President and Treasurer

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as the Agent and as a Lender

By:   /s/ Maureen Maroney Name:   Maureen Maroney Title:   Vice President

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

as a Lender

By:   /s/ Gumaro Tijerina Name:   Gumaro Tijerina Title:   Managing Director

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Michael Clayborne Name:   Michael Clayborne Title:   Director

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:   /s/ May Huang Name:   May Huang Title:   Assistant Vice President

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ Vipul Dhadda
Name:   Vipul Dhadda Title:   Authorized Signatory By:   /s/ Joan Park Name:  
Joan Park Title:   Authorized Signatory

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Bridget Killackey Name:   Bridget Killackey Title:   Executive
Director

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:   /s/ Leon Mo Name:   Leon Mo Title:   Authorized Signatory

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ Jason S. York Name:   Jason S. York Title:   Authorized Signatory

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO DOMINION BANK, NEW YORK BRANCH, as a Lender By:   /s/ Savo Bozic
Name:   Savo Bozic Title:   Authorized Signatory

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:   /s/ Alfredo Brahim Name:   Alfredo Brahim Title:   Director

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Sherwin Brandford
Name:   Sherwin Brandford Title:   Director

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE - NEW YORK BRANCH, as a Lender By:   /s/
Richard Antl Name:   Richard Antl Title:   Authorized Signatory By:   /s/
William Reid Name:   William Reid Title:   Authorized Signatory

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:   /s/ Doug McDowe1l Name:   Doug McDowe1l Title:   Managing Director

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:   /s/ Ming K Chu Name:   Ming K Chu Title:   Director By:   /s/ Virginia
Cosenza Name:   Virginia Cosenza Title:   Vice President

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Josh Rosenthal Name:   Josh Rosenthal Title:   Authorized Signatory

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:   /s/ Michael King Name:   Michael King Title:   Authorized Signatory

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ David Kee Name:  
David Kee Title:   Managing Director

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:   /s/ Shannon Juhan Name:   Shannon Juhan Title:   Director

[Signature Page to 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENT SCHEDULE

 

Lender

   Commitment  

Citibank, N.A.

   $ 137,500,000   

BMO Harris Bank N.A.

   $ 137,500,000   

Bank of America, N.A.

   $ 122,000,000   

Barclays Bank PLC

   $ 122,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 122,000,000   

JPMorgan Chase Bank, N.A.

   $ 122,000,000   

Mizuho Bank, Ltd.

   $ 122,000,000   

Royal Bank of Canada

   $ 122,000,000   

The Toronto Dominion Bank, New York Branch

   $ 122,000,000   

The Bank of Nova Scotia

   $ 122,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 122,000,000   

Canadian Imperial Bank of Commerce—New York Branch

   $ 122,000,000   

Wells Fargo Bank, N.A.

   $ 122,000,000   

Deutsche Bank AG New York Branch

   $ 87,500,000   

Goldman Sachs Bank USA

   $ 87,500,000   

Morgan Stanley Bank, N.A.

   $ 87,500,000   

Sumitomo Mitsui Banking Corporation

   $ 87,500,000   

SunTrust Bank

   $ 33,000,000      

 

 

 

TOTAL

   $ 2,000,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A-1 – FORM OF

REVOLVING ADVANCE NOTE

PROMISSORY NOTE

 

$                        Dated:                    , 201        

FOR VALUE RECEIVED, the undersigned, SPECTRA ENERGY CAPITAL, LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to
[                    ] or its registered assignees (the “Lender”) for the
account of its Applicable Lending Office on the Revolving Credit Termination
Date (each as defined in the Credit Agreement referred to below), subject to the
Borrower’s option to exercise the Term Conversion (as defined in the Credit
Agreement), the principal sum of $[amount of the Lender’s Commitment in figures]
or, if less, the aggregate principal amount of the Revolving Advances (as
defined in the Credit Agreement) made by the Lender to the Borrower pursuant to
the 364-Day Credit Agreement dated as of September 29, 2016, among the Borrower,
Spectra Energy Corp, the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Agent for the Lender and such other lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), outstanding on the Revolving Credit Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance from the date of such Revolving Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent’s Account, in same day funds.
Each Revolving Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto that is part of this Promissory Note; provided that the
failure to make a notation of any such Revolving Advance or payment made on this
Promissory Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Promissory Note.

This Promissory Note is one of the Revolving Advance Notes referred to in, and
is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of Revolving Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the dollar amount first above mentioned, the indebtedness
of the Borrower resulting from each such Revolving Advance by the Lender being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

This Promissory Note shall be construed in accordance with and governed by the
law of the State of New York.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

As provided in the Credit Agreement, the Borrower hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to the Credit Agreement, this
Promissory Note or the transactions contemplated thereby; provided that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement. The Borrower promises to pay all reasonable
and invoiced out-of-pocket fees, charges and expenses, all as provided in the
Credit Agreement, of counsel retained by the Lender in connection with the
collection and enforcement of this Promissory Note (whether through
negotiations, legal proceedings or otherwise). The Borrower and any endorsers of
this Promissory Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand, notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

SPECTRA ENERGY CAPITAL, LLC By:     Name:   Title:  

 

Exhibit A-1-2



--------------------------------------------------------------------------------

REVOLVING ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Revolving

Advance

  

Amount of

Principal Paid or

Prepaid

  

Unpaid Principal

Balance

  

Notation Made By

                                                                                
                                                                                
                                                                                
        

 

Exhibit A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2 – FORM OF

TERM ADVANCE NOTE

PROMISSORY NOTE

 

$                        Dated:                    , 201        

FOR VALUE RECEIVED, the undersigned, SPECTRA ENERGY CAPITAL, LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to
[                    ] or its registered assignees (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below), the principal sum of
$[amount of the Lender’s Term Advance in figures], which amount is owed to such
Lender pursuant to the 364-Day Credit Agreement dated as of September 29, 2016,
among the Borrower, Spectra Energy Corp, the Lender and certain other lenders
parties thereto, and Citibank, N.A., as Agent for the Lender and such other
lenders (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined).

The Borrower promises to pay interest on the unpaid principal amount of the Term
Advances owing to the Lender from the Term Conversion Date until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent’s Account, in same day funds.
All payments made on account of the principal amount of the Term Advances owing
to the Lender, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto that is part of this Promissory
Note; provided that the failure to make a notation of any such payment made on
this Promissory Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Promissory Note.

This Promissory Note is one of the Term Advance Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

This Promissory Note shall be construed in accordance with and governed by the
law of the State of New York.

As provided in the Credit Agreement, the Borrower hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to the Credit Agreement, this
Promissory Note or the transactions contemplated thereby; provided that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement. The Borrower promises to pay all reasonable
and invoiced out-of-pocket fees, charges and expenses, all as provided in the
Credit Agreement, of counsel retained by the Lender in connection with the
collection and enforcement of this Promissory Note (whether through
negotiations, legal proceedings or otherwise). The Borrower and any endorsers of
this Promissory Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand, notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

SPECTRA ENERGY CAPITAL, LLC By:     Name:   Title:  

 

Exhibit A-2-2



--------------------------------------------------------------------------------

PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Principal Paid or

Prepaid

  

Unpaid Principal

Balance

  

Notation Made By

                                                                                
                                                                                
                          

 

Exhibit A-2-3



--------------------------------------------------------------------------------

EXHIBIT B – FORM OF

NOTICE OF BORROWING

NOTICE OF BORROWING

[Date]

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

Attention:                    

Ladies and Gentlemen:

The undersigned, Spectra Energy Capital, LLC, refers to the 364-Day Credit
Agreement, dated as of September 29, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the undersigned, Spectra Energy Corp, certain Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that

[the undersigned hereby notifies you of its election to exercise the Term
Conversion on the Revolving Credit Termination Date pursuant to Section 2.01(b)
of the Credit Agreement.]1

[the undersigned hereby requests a Borrowing of Revolving Advances under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 201    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $                    .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is          month[s].]

 

1  Bracketed text to be used for the Term Conversion

 

Exhibit B-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement 2[(except the representations set forth in Section 4.01(d)(iii),
Section 4.01(f)) and Section 4.01(g) (provided that, in the case of
Section 4.01(g), the exception shall apply solely with respect to Environmental
Laws))] are correct 3[in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be correct in all respects)], before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date); and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.]4

 

Very truly yours, SPECTRA ENERGY CAPITAL, LLC By:     Title:  

 

2  Insert bracketed text for borrowings after the initial funding.

3  Insert bracketed text for borrowings after the initial funding.

4  Bracketed text to be used for all Notices of Borrowing (other than the Term
Conversion).

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.    Assignor:                         2.    Assignee:            [and is a
Lender/an Affiliate of [identify Lender]/an Approved Fund] 3.    Borrower:  
Spectra Energy Capital, LLC, a Delaware limited liability company 4.    Agent:  
Citibank, N.A., as administrative agent under the Credit Agreement

 

Exhibit C-1



--------------------------------------------------------------------------------

5.    Credit Agreement:   364-Day Credit Agreement dated as of September 29,
2016, among Borrower, Spectra Energy Corp, a Delaware corporation, Agent and the
other Lenders party thereto

 

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Advances

for all Lenders

  

Amount of

Commitment/Advances

Assigned

  

Percentage Assigned of

Commitment/Advances1

$

   $    %

 

7. Assignee’s Domestic

Lending Office:                            

 

8. Assignee’s Eurodollar

Lending Office:                            

Effective Date:                         , 20             [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

ASSIGNOR [NAME OF ASSIGNOR],         by       Name:   Title:

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment (or if
the Term Conversion has occurred, as a percentage of the Term Advances) of all
Lenders thereunder.

 

Exhibit C-2



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE],         by       Name:   Title:

Consented to and Accepted:

 

CITIBANK, N.A., as Agent,

        by       Name:   Title:

[Consented to:]2

 

SPECTRA ENERGY CAPITAL, LLC         by       Name:   Title:

 

2  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit C-3



--------------------------------------------------------------------------------

Standard Terms And Conditions For

Assignment And Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of Parent, the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by Parent, the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a)
and 5.01(b) thereof, as applicable, and such other documents and information as
it has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if
it is a Lender that is organized under the laws of a jurisdiction other than the
United States of America or any State thereof or the District of Columbia,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Agreement are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

 

Annex 1 to Assignment and Acceptance - 1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance. This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Annex 1 to Assignment and Acceptance - 2



--------------------------------------------------------------------------------

EXHIBIT D-1 - FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are Neither
(i) Partnerships Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain 364-Day Credit Agreement dated as of
September 29, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Capital, LLC (the “Borrower”), Spectra Energy Corp, certain Lenders
parties thereto and Citibank, N.A., as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Lender is the sole record owner of the loan(s) (as well as any note(s)
evidencing such loan(s)) or obligations in respect of which it is providing this
certificate, (ii) the Lender (or its Tax Owner) is the sole beneficial owner of
such loan(s) (as well as any note(s) evidencing such loan(s)) or obligations,
and (iii) the Lender (and, if the Lender is a disregarded entity for U.S.
federal income tax purposes, its Tax Owner) is not a (A) bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (B) ten-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, or (C) controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
a certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E (as applicable). By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent and
(ii) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Lender”) By:       Name:   Title: [Tax Owner, if the
Lender is a disregarded entity]

Date:                  , 20        

 

Exhibit D-1 - 1



--------------------------------------------------------------------------------

EXHIBIT D-2 - FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain 364-Day Credit Agreement dated as of
September 29, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Capital, LLC (the “Borrower”), Spectra Energy Corp, certain Lenders
parties thereto and Citibank, N.A., as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Lender is the sole record owner of the loan(s) (as well as any note(s)
evidencing such loan(s)) or obligations in respect of which it is providing this
certificate, (ii) the Lender’s (or its Tax Owner’s) direct or indirect
partners/members are the sole beneficial owners of such loan(s) (as well as any
note(s) evidencing such loan(s)) or obligations, (iii) with respect to the
extension of credit pursuant to the Credit Agreement or any Notes, neither the
Lender, its Tax Owner (if the Lender is a disregarded entity for U.S. federal
income tax purposes) nor any of the Lender’s (or its Tax Owner’s) direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
the Lender’s direct or indirect partners/members (and, if the Lender is a
disregarded entity for U.S. federal tax purposes, none of its Tax Owner’s direct
or indirect partners/members) is a ten-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and
(v) none of the Lender’s direct or indirect partners/members (and, if the Lender
is a disregarded entity for U.S. federal income tax purposes, none of its Tax
Owner’s direct or indirect partners/members) is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) Internal Revenue Service Form W-8BEN or W-8BEN-E (as
applicable) (ii) Internal Revenue Service Form W-8IMY accompanied by an Internal
Revenue Service Form W-8BEN or W-8BEN-E (as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent and (ii) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit D-2 - 1



--------------------------------------------------------------------------------

[NAME OF LENDER] (the “Lender”) By:       Name:   Title: [Tax Owner, if the
Lender is a disregarded entity]

Date:                  , 20        .

 

Exhibit D-2 - 2



--------------------------------------------------------------------------------

EXHIBIT D-3 - FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Neither
(i) Partnerships Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain 364-Day Credit Agreement dated as of
September 29, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Capital, LLC (the “Borrower”), Spectra Energy Corp, certain Lenders
parties thereto and Citibank, N.A., as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies
that (i) the Participant is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) the Participant (or, if
the Participant is a disregarded entity for U.S. federal income tax purposes,
its Tax Owner) is the sole beneficial owner of such participation, and (iii) the
Participant (and, if the Participant is a disregarded entity for U.S. federal
income tax purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) ten-percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code, or (C) controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E (as applicable). By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] (the “Participant”) By:       Name:   Title: [Tax Owner,
if the Participant is a disregarded entity]

Date:                  , 20        

 

Exhibit D-3 - 1



--------------------------------------------------------------------------------

EXHIBIT D-4 - FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership )

Reference is hereby made to that certain 364-Day Credit Agreement dated as of
September 29, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Capital, LLC (the “Borrower”), Spectra Energy Corp, certain Lenders
parties thereto and Citibank, N.A., as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies
that (i) the Participant is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) the Participant’s (or
its Tax Owner’s) direct or indirect partners/members are the sole beneficial
owners of such participation, (iii) with respect to such participation, neither
the undersigned, its Tax Owner (if the Participant is a disregarded entity for
U.S. federal income tax purposes) nor any of its (or its Tax Owner’s) direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
the Participant’s direct or indirect partners/members (and, if the Participant
is a disregarded entity for U.S. federal income tax purposes, none of its Tax
Owner’s direct or indirect partners/members) is a ten-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (v) none of the Participant’s direct or indirect partners/members
(and, if the Participant is a disregarded entity for U.S. federal income tax
purposes, none of its Tax Owner’s direct or indirect partners/members) is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) Internal Revenue Service Form W-8BEN or W-8BEN-E (as
applicable) or (ii) Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E (as applicable) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit D-4 - 1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] (the “Participant”) By:       Name:   Title: [Tax Owner,
if the Participant is a disregarded entity]

Date:                  , 20        

 

Exhibit D-4 - 2